 

 

Exhibit 10.41

RECEIVABLES PURCHASE AGREEMENT



Dated as of

July 3, 2001





among



PFG RECEIVABLES CORPORATION, as Seller,



PERFORMANCE FOOD GROUP COMPANY, as Servicer,



JUPITER SECURITIZATION CORPORATION



and



BANK ONE, NA (MAIN OFFICE CHICAGO), as Agent




 

RECEIVABLES PURCHASE AGREEMENT

This Receivables Purchase Agreement

dated as of July 3, 2001 is among PFG Receivables Corporation, a Florida
corporation ("Seller"), Performance Food Group Company, a Tennessee corporation
("PFG"), as initial Servicer, the entities listed on Schedule A to this
Agreement (together with any of their respective successors and assigns
hereunder, the "Financial Institutions"), Jupiter Securitization Corporation
("Conduit") and Bank One, NA (Main Office Chicago), as agent for the Purchasers
hereunder or any successor agent hereunder (together with its successors and
assigns hereunder, the "Agent"). Unless defined elsewhere herein, capitalized
terms used in this Agreement shall have the meanings assigned to such terms in
Exhibit I.



PRELIMINARY STATEMENTS

Seller desires to transfer and assign Purchaser Interests to the Purchasers from
time to time.

Conduit may, in its absolute and sole discretion, purchase Purchaser Interests
from Seller from time to time.

In the event that Conduit declines to make any purchase, the Financial
Institutions shall, at the request of Seller, purchase Purchaser Interests from
time to time. In addition, the Financial Institutions have agreed to provide a
liquidity facility to Conduit in accordance with the terms hereof.

Bank One, NA (Main Office Chicago) has been requested and is willing to act as
Agent on behalf of Conduit and the Financial Institutions in accordance with the
terms hereof.

ARTICLE I.



PURCHASE ARRANGEMENTS



Section 1.1 Purchase Facility.



 a. Upon the terms and subject to the conditions hereof, Seller may, at its
    option, sell and assign Purchaser Interests to the Agent for the benefit of
    one or more of the Purchasers. In accordance with the terms and conditions
    set forth herein, Conduit may, at its option, instruct the Agent to purchase
    on behalf of Conduit, or if Conduit shall decline to purchase, the Agent
    shall purchase, on behalf of the Financial Institutions, Purchaser Interests
    from time to time in an aggregate amount not to exceed at such time the
    lesser of (i) the Purchase Limit and (ii) the aggregate amount of the
    Commitments during the period from the date hereof to but not including the
    Facility Termination Date.
 b. Seller may, upon at least 15 Business Days' notice to the Agent, terminate
    in whole or reduce in part, ratably among the Financial Institutions, the
    unused portion of the Purchase Limit; provided that each partial reduction
    of the Purchase Limit shall be in an amount equal to $5,000,000 or an
    integral multiple thereof.

    Section1.2 Increases. Seller shall provide the Agent with at least two (2)
    Business Days' prior notice in a form set forth as Exhibit II hereto of each
    Incremental Purchase (a "Purchase Notice"). Each Purchase Notice shall be
    subject to Section 6.2 hereof and, except as set forth below, shall be
    irrevocable and shall specify the requested Purchase Price (which shall not
    be less than $1,000,000) and date of purchase and, in the case of an
    Incremental Purchase to be funded by the Financial Institutions, the
    requested Discount Rate and Tranche Period. Following receipt of a Purchase
    Notice, the Agent will determine whether Conduit agrees to make the
    purchase. If Conduit declines to make a proposed purchase, Seller may cancel
    the Purchase Notice or, in the absence of such a cancellation, the
    Incremental Purchase of the Purchaser Interest will be made by the Financial
    Institutions. On the date of each Incremental Purchase, upon satisfaction of
    the applicable conditions precedent set forth in Article VI, Conduit or the
    Financial Institutions, as applicable, shall wire transfer to the account
    specified by Seller in its Purchase Notice, in immediately available funds,
    no later than 12:00 noon (Chicago time), an amount equal to (i) in the case
    of Conduit, the aggregate Purchase Price of the Purchaser Interests Conduit
    is then purchasing or (ii) in the case of a Financial Institution, such
    Financial Institution's Pro Rata Share of the aggregate Purchase Price of
    the Purchaser Interests the Financial Institutions are purchasing.

    Section 1.3 Decreases. Seller shall provide the Agent with prior written
    notice in conformity with the Required Notice Period (a "Reduction Notice")
    of any proposed reduction of Aggregate Capital from Collections. Such
    Reduction Notice shall designate (i) the date (the "Proposed Reduction
    Date") upon which any such reduction of Aggregate Capital shall occur (which
    date shall give effect to the applicable Required Notice Period), and (ii)
    the amount of Aggregate Capital to be reduced which shall be applied ratably
    to the Purchaser Interests of Conduit and the Financial Institutions in
    accordance with the amount of Capital (if any) owing to Conduit, on the one
    hand, and the amount of Capital (if any) owing to the Financial Institutions
    (ratably, based on their respective Pro Rata Shares), on the other hand (the
    "Aggregate Reduction"). Only one (1) Reduction Notice shall be outstanding
    at any time.

    Section 1.4 Payment Requirements. All amounts to be paid or deposited by any
    Seller Party pursuant to any provision of this Agreement shall be paid or
    deposited in accordance with the terms hereof no later than 11:00 a.m.
    (Chicago time) on the day when due in immediately available funds, and if
    not received before 11:00 a.m. (Chicago time) shall be deemed to be received
    on the next succeeding Business Day. If such amounts are payable to a
    Purchaser they shall be paid to the Agent, for the account of such
    Purchaser, at 1 Bank One Plaza, Chicago, Illinois 60670 until otherwise
    notified by the Agent. All computations of Yield, per annum fees calculated
    as part of any CP Costs, per annum fees hereunder and per annum fees under
    the Fee Letter shall be made on the basis of a year of 360 days for the
    actual number of days elapsed. If any amount hereunder shall be payable on a
    day which is not a Business Day, such amount shall be payable on the next
    succeeding Business Day.

    ARTICLE II.
    PAYMENTS AND COLLECTIONS

    Section 2.1 Payments. Notwithstanding any limitation on recourse contained
    in this Agreement, Seller shall immediately pay to the Agent when due, for
    the account of the relevant Purchaser or Purchasers on a full recourse
    basis, (i) such fees as set forth in the Fee Letter (which fees shall be
    sufficient to pay all fees owing to the Financial Institutions), (ii) all CP
    Costs, (iii) all amounts payable as Yield, (iv) all amounts payable as
    Deemed Collections (which shall be immediately due and payable by Seller and
    applied to reduce outstanding Aggregate Capital hereunder in accordance with
    Sections 2.2 and 2.3 hereof), (v) all amounts required pursuant to Section
    2.6, (vi) all amounts payable pursuant to Article X, if any, (vii) all
    Servicer costs and expenses, including the Servicing Fee, in connection with
    servicing, administering and collecting the Receivables, (viii) all Broken
    Funding Costs and (ix) all Default Fees (collectively, the "Recourse
    Obligations"). If Seller fails to pay any of the Recourse Obligations when
    due, Seller agrees to pay, on demand, the Default Fee in respect thereof
    until paid. Notwithstanding the foregoing, no provision of this Agreement or
    the Fee Letter shall require the payment or permit the collection of any
    amounts hereunder in excess of the maximum permitted by applicable law. If
    at any time Seller receives any Collections or is deemed to receive any
    Collections, Seller shall immediately pay such Collections or Deemed
    Collections to the Servicer for application in accordance with the terms and
    conditions hereof and, at all times prior to such payment, such Collections
    or Deemed Collections shall be held in trust by Seller for the exclusive
    benefit of the Purchasers and the Agent.

    Section 2.2 Collections Prior to Amortization. Prior to the Amortization
    Date, any Collections and/or Deemed Collections received by the Servicer
    shall be set aside and held in trust by the Servicer for the payment of any
    accrued and unpaid Aggregate Unpaids or for a Reinvestment as provided in
    this Section 2.2. If at any time any Collections are received by the
    Servicer prior to the Amortization Date, (i) the Servicer shall set aside
    the Termination Percentage (hereinafter defined) of Collections evidenced by
    the Purchaser Interests of each Terminating Financial Institution and (ii)
    Seller hereby requests and the Purchasers (other than any Terminating
    Financial Institutions) hereby agree to make, simultaneously with such
    receipt, a reinvestment (each a "Reinvestment") with that portion of the
    balance of each and every Collection received by the Servicer that is part
    of any Purchaser Interest (other than any Purchaser Interests of Terminating
    Financial Institutions), such that after giving effect to such Reinvestment,
    the amount of Capital of such Purchaser Interest immediately after such
    receipt and corresponding Reinvestment shall be equal to the amount of
    Capital immediately prior to such receipt. On each Settlement Date prior to
    the occurrence of the Amortization Date, the Servicer shall remit to the
    Agent's account the amounts set aside during the preceding Settlement Period
    that have not been subject to a Reinvestment and apply such amounts (if not
    previously paid in accordance with Section 2.1) first, to reduce unpaid
    Recourse Obligations and second, to reduce the Capital of all Purchaser
    Interests of Terminating Financial Institutions, applied ratably to each
    Terminating Financial Institution according to its respective Termination
    Percentage. If such Capital and Recourse Obligations shall be reduced to
    zero, any additional Collections received by the Servicer (i) if applicable,
    shall be remitted to the Agent's account no later than 11:00 a.m. (Chicago
    time) to the extent required to fund any Aggregate Reduction on such
    Settlement Date and (ii) any balance remaining thereafter shall be remitted
    from the Servicer to Seller on such Settlement Date. Each Terminating
    Financial Institution shall be allocated a ratable portion of Collections
    from the date of any assignment by Conduit pursuant to Section 13.6 (the
    "Termination Date") until such Terminating Financing Institution's Capital
    shall be paid in full. This ratable portion shall be calculated on the
    Termination Date of each Terminating Financial Institution as a percentage
    equal to (i) Capital of such Terminating Financial Institution outstanding
    on its Termination Date, divided by (ii) the Aggregate Capital outstanding
    on such Termination Date (the "Termination Percentage"). Each Terminating
    Financial Institution's Termination Percentage shall remain constant prior
    to the Amortization Date. On and after the Amortization Date, each
    Termination Percentage shall be disregarded, and each Terminating Financial
    Institution's Capital shall be reduced ratably with all Financial
    Institutions in accordance with Section 2.3.

    Section 2.3 Collections Following Amortization. On the Amortization Date and
    on each day thereafter, the Servicer shall set aside and hold in trust, for
    the holder of each Purchaser Interest, the percentage evidenced by such
    Purchaser Interests of all Collections received on such day and an
    additional amount for the payment of any accrued and unpaid Recourse
    Obligations owed by Seller and not previously paid by Seller in accordance
    with Section 2.1. On and after the Amortization Date, the Servicer shall, at
    any time upon the request from time to time by (or pursuant to standing
    instructions from) the Agent (i) remit to the Agent's account the amounts
    set aside pursuant to the preceding sentence, (ii) apply such amounts to
    reduce the Capital associated with each such Purchaser Interest and any
    other Aggregate Unpaids, and (iii) after the Aggregate Unpaids have been
    indefeasibly reduced to zero, to Seller.

    Section 2.4 Application of Collections. If there shall be insufficient funds
    on deposit for the Servicer to distribute funds in payment in full of the
    aforementioned amounts pursuant to Section 2.2 or 2.3 (as applicable), the
    Servicer shall distribute funds:

    first,

    to the payment of the Servicer's reasonable out-of-pocket costs and expenses
    in connection with servicing, administering and collecting the Receivables ,
    including the Servicing Fee, if Seller or one of its Affiliates is not then
    acting as the Servicer,

    

    second,

    to the reimbursement of the Agent's costs of collection and enforcement of
    this Agreement,

    

    third,

    ratably to the payment of all accrued and unpaid fees under the Fee Letter,
    CP Costs and Yield,

    

    fourth,

    (to the extent applicable) to the ratable reduction of the Aggregate Capital
    (without regard to any Termination Percentage),

    

    fifth,

    for the ratable payment of all other unpaid Recourse Obligations, provided
    that to the extent such Recourse Obligations relate to the payment of
    Servicer costs and expenses, including the Servicing Fee, when Seller or one
    of its Affiliates is acting as the Servicer, such costs and expenses will
    not be paid until after the payment in full of all other Recourse
    Obligations, and

    

    sixth,

    after the Aggregate Unpaids have been indefeasibly reduced to zero, to
    Seller.

    

    Collections applied to the payment of Aggregate Unpaids shall be distributed
    in accordance with the aforementioned provisions, and, giving effect to each
    of the priorities set forth above in this Section 2.4, shall be shared
    ratably (within each priority) among the Agent and the Purchasers in
    accordance with the amount of such Aggregate Unpaids owing to each of them
    in respect of each such priority.

    Section 2.5 Payment Recission. No payment of any of the Aggregate Unpaids
    shall be considered paid or applied hereunder to the extent that, at any
    time, all or any portion of such payment or application is rescinded by
    application of law or judicial authority, or must otherwise be returned or
    refunded for any reason. Seller shall remain obligated for the amount of any
    payment or application so rescinded, returned or refunded, and shall
    promptly pay to the Agent (for application to the Person or Persons who
    suffered such recission, return or refund) the full amount thereof, plus the
    Default Fee from the date of any such recission, return or refunding.

    Section 2.6 Maximum Purchaser Interests. Seller shall ensure that the
    Purchaser Interests of the Purchasers shall at no time exceed in the
    aggregate 100%. If the aggregate of the Purchaser Interests of the
    Purchasers exceeds 100%, Seller shall pay to the Agent within two (2)
    Business Days an amount to be applied to reduce the Aggregate Capital (as
    allocated by the Agent), such that after giving effect to such payment the
    aggregate of the Purchaser Interests equals or is less than 100%.

    Section 2.7 Clean Up Call. In addition to Seller's rights pursuant to
    Section 1.3, Seller shall have the right (after providing written notice to
    the Agent in accordance with the Required Notice Period), at any time
    following the reduction of the Aggregate Capital to a level that is less
    than 10.0% of the original Purchase Limit, to repurchase from the Purchasers
    all, but not less than all, of the then outstanding Purchaser Interests. The
    purchase price in respect thereof shall be an amount equal to the Aggregate
    Unpaids through the date of such repurchase, payable in immediately
    available funds. Such repurchase shall be without representation, warranty
    or recourse of any kind by, on the part of, or against any Purchaser or the
    Agent.

    ARTICLE III.
    

    
    
    CONDUIT FUNDING

    

    Section 3.1 CP Cost.. Seller shall pay CP Costs with respect to the Capital
    associated with each Purchaser Interest of Conduit for each day that any
    Capital in respect of such Purchaser Interest is outstanding. Each Purchaser
    Interest funded substantially with Pooled Commercial Paper will accrue CP
    Costs each day on a pro rata basis, based upon the percentage share the
    Capital in respect of such Purchaser Interest represents in relation to all
    assets held by Conduit and funded substantially with related Pooled
    Commercial Paper.

    Section 3.2 CP Costs Payments. On each Settlement Date, Seller shall pay to
    the Agent (for the benefit of Conduit) an aggregate amount equal to all
    accrued and unpaid CP Costs in respect of the Capital associated with all
    Purchaser Interests of Conduit for the immediately preceding Accrual Period
    in accordance with Article II.

    Section 3.3 Calculation of CP Costs. On the 5th Business Day immediately
    preceding each Settlement Date, Conduit shall calculate the aggregate amount
    of CP Costs allocated to the Capital of the Purchaser Interests for the
    applicable Accrual Period and shall notify Seller of such aggregate amount.

    ARTICLE IV

    .
    
    
    
    FINANCIAL INSTITUTION FUNDING

    

    Section 4.1 Financial Institution Funding. Each Purchaser Interest of the
    Financial Institutions shall accrue Yield for each day during its Tranche
    Period at either the LIBO Rate or the Prime Rate in accordance with the
    terms and conditions hereof. Until the third Business Day following notice
    from Seller to the Agent pursuant to Section 4.4 that Seller wishes the LIBO
    Rate to apply, the initial Discount Rate for any Purchaser Interest
    transferred to the Financial Institutions by Conduit pursuant to the terms
    and conditions hereof shall be the Prime Rate. If the Financial Institutions
    acquire by assignment from Conduit any Purchaser Interest pursuant to
    Article XIII, each Purchaser Interest so assigned shall each be deemed to
    have a new Tranche Period commencing on the date of any such assignment.

    Section 4.2 Yield Payments. On the Settlement Date for each Purchaser
    Interest of the Financial Institutions, Seller shall pay to the Agent (for
    the benefit of the Financial Institutions) an aggregate amount equal to the
    accrued and unpaid Yield for the entire Tranche Period of each such
    Purchaser Interest in accordance with Article II.

    Section 4.3 Selection and Continuation of Tranche Periods.

    (a) With consultation from the Agent, Seller shall from time to time request
    Tranche Periods for the Purchaser Interests of the Financial Institutions,
    provided that, if at any time the Financial Institutions shall have a
    Purchaser Interest, Seller shall always request Tranche Periods such that at
    least one Tranche Period shall end on the date specified in clause (A) of
    the definition of Settlement Date.

 c. Seller or the Agent, upon notice to and consent by the other received at
    least three (3) Business Days prior to the end of a Tranche Period (the
    "Terminating Tranche") for any Purchaser Interest, may, effective on the
    last day of the Terminating Tranche: (i) divide any such Purchaser Interest
    into multiple Purchaser Interests, (ii) combine any such Purchaser Interest
    with one or more other Purchaser Interests that have a Terminating Tranche
    ending on the same day as such Terminating Tranche or (iii) combine any such
    Purchaser Interest with a new Purchaser Interests to be purchased on the day
    such Terminating Tranche ends, provided, that in no event may a Purchaser
    Interest of Conduit be combined with a Purchaser Interest of the Financial
    Institutions.

    Section 4.4 Financial Institution Discount Rates. Seller may select the LIBO
    Rate or the Prime Rate for each Purchaser Interest of the Financial
    Institutions. Seller shall by 11:00 a.m. (Chicago time): (i) at least three
    (3) Business Days prior to the expiration of any Terminating Tranche with
    respect to which the LIBO Rate is being requested as a new Discount Rate and
    (ii) at least one (1) Business Day prior to the expiration of any
    Terminating Tranche with respect to which the Prime Rate is being requested
    as a new Discount Rate, give the Agent irrevocable notice of the new
    Discount Rate for the Purchaser Interest associated with such Terminating
    Tranche. Until Seller gives notice to the Agent of another Discount Rate,
    the initial Discount Rate for any Purchaser Interest transferred to the
    Financial Institutions pursuant to the terms and conditions hereof shall be
    the Prime Rate.

    Section 4.5 Suspension of the LIBO Rate

    (a) If any Financial Institution notifies the Agent that it has determined
    that funding its Pro Rata Share of the Purchaser Interests of the Financial
    Institutions at a LIBO Rate would violate any applicable law, rule,
    regulation, or directive of any governmental or regulatory authority,
    whether or not having the force of law, or that by reason of circumstances
    affecting the foreign exchange and interbank markets generally, deposits of
    a type and maturity appropriate to match fund its Purchaser Interests at
    such LIBO Rate are not available, then the Agent shall suspend the
    availability of such LIBO Rate and require Seller to select the Prime Rate
    for any Purchaser Interest accruing Yield at such LIBO Rate.

    (b) If less than all of the Financial Institutions give a notice to the
    Agent pursuant to Section 4.5(a), each Financial Institution which gave such
    a notice shall be obliged, at the request of Seller, Conduit or the Agent,
    to assign all of its rights and obligations hereunder to (i) another
    Financial Institution or (ii) another funding entity nominated by Seller or
    the Agent that is acceptable to Conduit and willing to participate in this
    Agreement through the Liquidity Termination Date in the place of such
    notifying Financial Institution; provided that (i) the notifying Financial
    Institution receives payment in full, pursuant to an Assignment Agreement,
    of an amount equal to such notifying Financial Institution's Pro Rata Share
    of the Capital and Yield owing to all of the Financial Institutions and all
    accrued but unpaid fees and other costs and expenses payable in respect of
    its Pro Rata Share of the Purchaser Interests of the Financial Institutions,
    and (ii) the replacement Financial Institution otherwise satisfies the
    requirements of Section 12.1(b).

    ARTICLE V.
    

    
    
    REPRESENTATIONS AND WARRANTIES

    

    Section 5.1 Representations and Warranties of the Seller Parties. Each
    Seller Party hereby represents and warrants to the Agent and the Purchasers,
    as to itself, as of the date hereof and as of the date of each Incremental
    Purchase and the date of each Reinvestment that, except as disclosed in
    PFG's report on SEC Form 10-K dated December 31, 2000 and PFG's report on
    SEC Form 10-Q dated March 31, 2001:

    (a) Corporate Existence and Power. Such Seller Party is a corporation duly
    organized, validly existing and in good standing under the laws of its state
    of incorporation. Such Seller Party is duly qualified to do business and is
    in good standing as a foreign corporation, and has and holds all corporate
    power and all governmental licenses, authorizations, consents and approvals
    required to carry on its business in each jurisdiction in which its business
    is conducted except where the failure to so qualify or so hold could not
    reasonably be expected to have a Material Adverse Effect.

    (b) Power and Authority; Due Authorization, Execution and Delivery. The
    execution and delivery by such Seller Party of this Agreement and each other
    Transaction Document to which it is a party, and the performance of its
    obligations hereunder and thereunder and, in the case of Seller, Seller's
    use of the proceeds of purchases made hereunder, are within its corporate
    powers and authority and have been duly authorized by all necessary
    corporate action on its part. This Agreement and each other Transaction
    Document to which such Seller Party is a party has been duly executed and
    delivered by such Seller Party.

    (c) No Conflict. The execution and delivery by such Seller Party of this
    Agreement and each other Transaction Document to which it is a party, and
    the performance of its obligations hereunder and thereunder do not
    contravene or violate (i) its certificate or articles of incorporation or
    by-laws, (ii) any law, rule or regulation applicable to it, (iii) any
    restrictions under any agreement, contract or instrument to which it is a
    party or by which it or any of its property is bound, or (iv) any order,
    writ, judgment, award, injunction or decree binding on or affecting it or
    its property, and do not result in the creation or imposition of any Adverse
    Claim on assets of such Seller Party or its Subsidiaries (except as created
    hereunder) except, in any case, where such contravention or violation could
    not reasonably be expected to have a Material Adverse Effect; and no
    transaction contemplated hereby requires compliance with any bulk sales act
    or similar law.

    (d) Governmental Authorization. Other than the filing of the financing
    statements required hereunder, no authorization or approval or other action
    by, and no notice to or filing with, any governmental authority or
    regulatory body is required for the due execution and delivery by such
    Seller Party of this Agreement and each other Transaction Document to which
    it is a party and the performance of its obligations hereunder and
    thereunder.

    (e) Actions, Suits. There are no actions, suits or proceedings pending, or
    to the best of such Seller Party's knowledge, threatened, against or
    affecting such Seller Party, or any of its properties, in or before any
    court, arbitrator or other body, that could reasonably be expected to have a
    Material Adverse Effect. Such Seller Party is not in default with respect to
    any order of any court, arbitrator or governmental body.

    (f) Binding Effect. This Agreement and each other Transaction Document to
    which such Seller Party is a party constitute the legal, valid and binding
    obligations of such Seller Party enforceable against such Seller Party in
    accordance with their respective terms, except as such enforcement may be
    limited by applicable bankruptcy, insolvency, reorganization or other
    similar laws relating to or limiting creditors' rights generally and by
    general principles of equity (regardless of whether enforcement is sought in
    a proceeding in equity or at law).

    (g) Accuracy of Information. The information heretofore furnished by such
    Seller Party or any of its Affiliates to the Agent or the Purchasers for
    purposes of or in connection with this Agreement, any of the other
    Transaction Documents or any transaction contemplated hereby or thereby does
    not, and all such information hereafter furnished by such Seller Party or
    any of its Affiliates to the Agent or the Purchasers will not contain an
    untrue statements of a material fact, or omit to state a material fact or
    any fact necessary to make the statements contained therein not misleading
    on the date such information is stated or certified.

    (h) Use of Proceeds. No proceeds of any purchase hereunder will be used for
    a purpose that violates, or would be inconsistent with, Regulation T, U or X
    promulgated by the Board of Governors of the Federal Reserve System from
    time to time.

    (i) Good Title. Immediately prior to each purchase hereunder, Seller shall
    be the legal and beneficial owner of the Receivables and Related Security
    with respect thereto, free and clear of any Adverse Claim, except for PACA
    Liens and as created by the Transaction Documents. There have been duly
    filed all financing statements or other similar instruments or documents
    necessary under the UCC (or any comparable law) of all appropriate
    jurisdictions to perfect Seller's ownership interest in each Receivable, its
    Collections and the Related Security.

    (j) Perfection. This Agreement, together with the filing of the financing
    statements contemplated hereby, is effective to, and shall, upon each
    purchase hereunder, transfer to the Agent for the benefit of the relevant
    Purchaser or Purchasers (and the Agent for the benefit of such Purchaser or
    Purchasers shall acquire from Seller) a valid and perfected first priority
    undivided percentage ownership interest in each Receivable existing or
    hereafter arising and in the Related Security (to the extent covered by
    Article 9 of the UCC) and Collections with respect thereto, free and clear
    of any Adverse Claim, except for PACA Liens and the associated Related
    Security and as created by the Transactions Documents. There have been duly
    filed all financing statements or other similar instruments or documents
    necessary under the UCC (or any comparable law) of all appropriate
    jurisdictions to perfect the Agent's (on behalf of the Purchasers) ownership
    interest in the Receivables, the Related Security (to the extent covered by
    Article 9 of the UCC) and the Collections.

    (k) Places of Business and Locations of Records. The principal places of
    business and chief executive office of such Seller Party and the offices
    where it keeps all of its Records are located at the address(es) listed on
    Exhibit III or such other locations of which the Agent has been notified in
    accordance with Section 7.2(a) in jurisdictions where all action required by
    Section 14.4(a) has been taken and completed. Seller's Federal Employer
    Identification Number is correctly set forth on Exhibit III.

    (l) Collections. The conditions and requirements set forth in Section 7.1(j)
    and Section 8.2 have at all times been satisfied and duly performed. At all
    times from and after December 24, 2001, the names and addresses of all
    Collection Banks, together with the account numbers of the Collection
    Accounts of Seller at each Collection Bank and the post office box number of
    each Lock-Box, are listed on Exhibit IV. Seller has not granted any Person,
    other than the Agent as contemplated by this Agreement, dominion and control
    of any Lock-Box or Collection Account, or the right to take dominion and
    control of any such Lock-Box or Collection Account at a future time or upon
    the occurrence of a future event.

    (m) Material Adverse Effect. (i) The initial Servicer represents and
    warrants that since December 31, 2000, no event has occurred that would have
    a material adverse effect on the financial condition or operations of the
    initial Servicer and its Subsidiaries or the ability of the initial Servicer
    to perform its obligations under this Agreement, and (ii) Seller represents
    and warrants that since the date of this Agreement, no event has occurred
    that would have a material adverse effect on (A) the financial condition or
    operations of Seller, (B) the ability of Seller to perform its obligations
    under the Transaction Documents, or (C) the collectibility of the
    Receivables generally or any material portion of the Receivables.

    (n) Names. Seller was incorporated in June 2001. Accordingly, in the past
    five (5) years, Seller has not used any corporate names, trade names or
    assumed names other than the name in which it has executed this Agreement.

    (o) Ownership of Seller. PFG owns, directly or indirectly, 100% of the
    issued and outstanding capital stock of Seller, free and clear of any
    Adverse Claim. Such capital stock is validly issued, fully paid and
    nonassessable, and there are no options, warrants or other rights to acquire
    securities of Seller.

    (p) Not a Holding Company or an Investment Company. Such Seller Party is not
    a "holding company" or a "subsidiary holding company" of a "holding company"
    within the meaning of the Public Utility Holding Company Act of 1935, as
    amended, or any successor statute. Such Seller Party is not an "investment
    company" within the meaning of the Investment Company Act of 1940, as
    amended, or any successor statute.

    (q) Compliance with Law. Such Seller Party has complied with all applicable
    laws, rules, regulations, orders, writs, judgments, injunctions, decrees or
    awards to which it may be subject, except where the failure to so comply
    could not reasonably be expected to have a Material Adverse Effect. Each
    Receivable, together with the Invoice related thereto, does not contravene
    any laws, rules or regulations applicable thereto (including, without
    limitation, laws, rules and regulations relating to truth in lending, fair
    credit billing, fair credit reporting, equal credit opportunity, fair debt
    collection practices and privacy), and no part of such Invoice is in
    violation of any such law, rule or regulation, except where such
    contravention or violation could not reasonably be expected to have a
    Material Adverse Effect.

    (r) Compliance with Credit and Collection Policy. Such Seller Party has
    complied in all material respects with the applicable Credit and Collection
    Policy with regard to each Receivable and the related Invoice, and has not
    made any material change to such Credit and Collection Policy from the
    version set forth in Exhibit IX hereto, except such material change as to
    which the Agent has been notified in accordance with Section 7.1(a)(vii).

    (s) Payments to Originators. With respect to each Receivable transferred to
    Seller under the Receivables Sale Agreement, Seller has given reasonably
    equivalent value to the applicable Originator in consideration therefor and
    such transfer was not made for or on account of an antecedent debt. No
    transfer by any Originator of any Receivable under the Receivables Sale
    Agreement is or may be voidable under any section of the Bankruptcy Reform
    Act of 1978 (11 U.S.C. Sec. 101 et seq.), as amended.

    (t) Enforceability of Invoices. Each Invoice with respect to each Receivable
    is effective to create, and has created, a legal, valid and binding
    obligation of the related Obligor to pay the Outstanding Balance of the
    Receivable created thereunder and any accrued interest thereon, enforceable
    against the Obligor in accordance with its terms, except as such enforcement
    may be limited by applicable bankruptcy, insolvency, reorganization or other
    similar laws relating to or limiting creditors' rights generally and by
    general principles of equity (regardless of whether enforcement is sought in
    a proceeding in equity or at law).

    (u) Eligible Receivables. Each Receivable included in the Net Receivables
    Balance as an Eligible Receivable on any date was an Eligible Receivable on
    such date.

    (v) Net Receivables Balance. Seller has determined that, immediately after
    giving effect to each purchase hereunder, the Net Receivables Balance is at
    least equal to the sum of (i) the Aggregate Capital, plus (ii) the Aggregate
    Reserves.

    (w) Accounting. The manner in which such Seller Party accounts for the
    transactions contemplated by this Agreement and the Receivables Sale
    Agreement does not jeopardize the true sale analysis.

    (x) Fiscal Months. Exhibit X (as updated from time to time in accordance
    with Section 8.5 hereof) accurate reflects the fiscal months of the Seller
    Parties.

    Section 5.2 Financial Institution Representations and Warranties Each
    Financial Institution hereby represents and warrants to the Agent and
    Conduit that:

    (a) Existence and Power. Such Financial Institution is a corporation or a
    banking association duly organized, validly existing and in good standing
    under the laws of its jurisdiction of incorporation or organization, and has
    all corporate power to perform its obligations hereunder.

    (b) No Conflict. The execution and delivery by such Financial Institution of
    this Agreement and the performance of its obligations hereunder are within
    its corporate powers, have been duly authorized by all necessary corporate
    action, do not contravene or violate (i) its certificate or articles of
    incorporation or association or by-laws, (ii) any law, rule or regulation
    applicable to it, (iii) any restrictions under any agreement, contract or
    instrument to which it is a party or any of its property is bound, or (iv)
    any order, writ, judgment, award, injunction or decree binding on or
    affecting it or its property, and do not result in the creation or
    imposition of any Adverse Claim on its assets. This Agreement has been duly
    authorized, executed and delivered by such Financial Institution.

    (c) Governmental Authorization. No authorization or approval or other action
    by, and no notice to or filing with, any governmental authority or
    regulatory body is required for the due execution and delivery by such
    Financial Institution of this Agreement and the performance of its
    obligations hereunder.

    (d) Binding Effect. This Agreement constitutes the legal, valid and binding
    obligation of such Financial Institution enforceable against such Financial
    Institution in accordance with its terms, except as such enforcement may be
    limited by applicable bankruptcy, insolvency, reorganization or other
    similar laws relating to or limiting creditors' rights generally and by
    general principles of equity (regardless of whether such enforcement is
    sought in a proceeding in equity or at law).

    ARTICLE VI.

    
    
    
    
    CONDITIONS OF PURCHASES

    

    Section 6.1 Conditions Precedent to Initial Incremental Purchase. The
    initial Incremental Purchase of a Purchaser Interest under this Agreement is
    subject to the conditions precedent that (a) the Agent shall have received
    on or before the date of such purchase those documents listed on Schedule B
    and (b) the Agent shall have received all fees and expenses required to be
    paid on such date pursuant to the terms of this Agreement and the Fee
    Letter.

    Section 6.2 Conditions Precedent to All Purchases and Reinvestments. Each
    purchase of a Purchaser Interest (other than pursuant to Section 13.1) and
    each Reinvestment shall be subject to the further conditions precedent that
    (a) in the case of each such purchase or Reinvestment the Servicer shall
    have delivered to the Agent on or prior to the date of such purchase, in
    form and substance satisfactory to the Agent, all Monthly Reports as and
    when due under Section 8.5; (b) the Facility Termination Date shall not have
    occurred; (c) the Agent shall have received such other approvals, opinions
    or documents as it may reasonably request and (d) on the date of each such
    Incremental Purchase or Reinvestment, the following statements shall be true
    (and acceptance of the proceeds of such Incremental Purchase or Reinvestment
    shall be deemed a representation and warranty by Seller that such statements
    are then true):

     i.   the representations and warranties set forth in Section 5.1 are true
          and correct on and as of the date of such Incremental Purchase or
          Reinvestment as though made on and as of such date; provided that the
          materiality threshold in the preceding clause shall not be applicable
          with respect to any representation or warranty which itself contains a
          materiality threshold;
     ii.  no event has occurred and is continuing, or would result from such
          Incremental Purchase or Reinvestment, that will constitute an
          Amortization Event, and no event has occurred and is continuing, or
          would result from such Incremental Purchase or Reinvestment, that
          would constitute a Potential Amortization Event; and
     iii. the Aggregate Capital does not exceed the Purchase Limit and the
          aggregate Purchaser Interests do not exceed 100%.

It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Agent or any Purchaser, occur automatically on each day that the
Servicer shall receive any Collections without the requirement that any further
action be taken on the part of any Person and notwithstanding the failure of
Seller to satisfy any of the foregoing conditions precedent in respect of such
Reinvestment. The failure of Seller to satisfy any of the foregoing conditions
precedent in respect of any Reinvestment shall give rise to a right of the
Agent, which right may be exercised at any time on demand of the Agent, to
rescind the related purchase and direct Seller to pay to the Agent for the
benefit of the Purchasers an amount equal to the Collections prior to the
Amortization Date that shall have been applied to the affected Reinvestment.

ARTICLE VII.



COVENANTS



Section 7.1 Affirmative Covenants of the Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, as set forth below:

(a) Financial Reporting. Such Seller Party will maintain, for itself and each of
its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Agent:

(i) Annual Reporting. Within 90 days after the close of each of PFG's fiscal
years, (A) audited, financial statements (which shall include consolidated
balance sheets, statements of income and cash flows) for PFG and its
consolidated Subsidiaries for such fiscal year prepared in accordance with GAAP
by certified public accountants of nationally recognized standing, accompanied
by a report thereon by such certified public accountants that is not qualified
with respect to scope limitations imposed by PFG or any of its Subsidiaries or
with respect to accounting principles followed by PFG or any of its Subsidiaries
not in accordance with GAAP, certified by PFG's chief financial officer,
treasurer or controller to fairly present in all material respects the financial
condition of PFG and its Subsidiaries as of their respective dates and the
results of operations of PFG and its Subsidiaries for the respective periods
then ended, subject to normal year-end adjustments, and (B) comparable unaudited
unconsolidated financial statements for Seller, certified by Seller's chief
financial officer, treasurer or controller to fairly present in all material
respects the financial condition of Seller as of their respective dates and the
results of operations of Seller for the respective periods then ended, subject
to normal year-end adjustments.

(ii) Quarterly Reporting. Within 45 days after the close of the first three (3)
quarterly periods of each of PFG's fiscal years: (A) unaudited consolidated
balance sheets of PFG and its consolidated Subsidiaries as at the close of each
such period and statements of income and cash flows for PFG and its consolidated
Subsidiaries for the period from the beginning of such fiscal year to the end of
such quarter, all prepared by PFG in accordance with GAAP and, if applicable,
containing disclosure of the effect on the financial position or results of
operations of any change in the application of accounting principles and
practices during the period, and certified by PFG's chief financial officer,
treasurer or controller to fairly present in all material respects the financial
condition of PFG and its Subsidiaries as of their respective dates and the
results of operations of PFG and its Subsidiaries for the respective periods
then ended, subject to normal year-end adjustments, and (B) comparable unaudited
unconsolidated financial statements for Seller, all certified by Seller's chief
financial officer.

(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit V
appropriately completed and signed by such Seller Party's Authorized Officer and
dated the date of such annual financial statement or such quarterly financial
statement, as the case may be.

(iv) Shareholders Statements and Reports. Promptly upon the furnishing thereof
to the shareholders of such Seller Party copies of all financial statements,
reports and proxy statements so furnished.

(v) S.E.C. Filings. Promptly following the filing thereof, copies of all
registration statements and annual, quarterly, monthly or other regular reports
which PFG or any of its Subsidiaries files with the Securities and Exchange
Commission.

(vi) Copies of Notices. Promptly following its receipt of any notice, request
for consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Agent or Conduit, copies of the same.

(vii) Change in Credit and Collection Policy. At least thirty (30) days prior to
the effectiveness of any material change in or material amendment to any Credit
and Collection Policy, a copy of the applicable Credit and Collection Policy
then in effect and a notice (A) indicating such change or amendment, and (B) if
such proposed change or amendment would be reasonably likely to adversely affect
the collectibility of the Receivables or decrease the credit quality of any
newly created Receivables, requesting the Agent's consent thereto.

(viii) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables or the condition or
operations, financial or otherwise, of such Seller Party as the Agent may from
time to time reasonably request in order to protect the interests of the Agent
and the Purchasers under or as contemplated by this Agreement.

(b) Notices. Such Seller Party will notify the Agent in writing of any of the
following promptly upon learning of the occurrence thereof, describing the same
and, if applicable, the steps being taken with respect thereto:

(i) Amortization Events or Potential Amortization Events. The occurrence of each
Amortization Event and each Potential Amortization Event, by a statement of an
Authorized Officer of such Seller Party.

(ii) Judgment and Proceedings. (A) (1) The entry of any judgment or decree
against the Servicer or any of its Subsidiaries if the aggregate amount of all
judgments and decrees then outstanding against the Servicer and its Subsidiaries
exceeds $10,000,000 after deducting (a) the amount with respect to which the
Servicer or any such Subsidiary is insured and with respect to which the insurer
has assumed responsibility in writing, and (b) the amount for which the Servicer
or any such Subsidiary is otherwise indemnified if the terms of such
indemnification are satisfactory to the Agent, and (2) the institution of any
litigation, arbitration proceeding or governmental proceeding against the
Servicer which, individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect; and (B) the entry of any judgment or decree
or the institution of any litigation, arbitration proceeding or governmental
proceeding against Seller.

(iii) Material Adverse Effect. The occurrence of any event or condition that has
had, or could reasonably be expected to have, a Material Adverse Effect.

(iv) Termination Date. The occurrence of any Originator's "Termination Date"
under and as defined in the Receivables Sale Agreement.

(v) Defaults Under Other Agreements. The occurrence of an event of default
(which has not been cured or waived within the applicable period of grace, if
any) under any other financing arrangement pursuant to which PFG or such
Originator is a debtor or an obligor.

(vi) Downgrade of PFG. Any downgrade in the rating, if any, of any Indebtedness
of PFG that has been rated by Standard and Poor's Ratings Group or by Moody's
Investors Service, Inc., setting forth the Indebtedness affected and the nature
of such change.

(c) Compliance with Laws and Preservation of Corporate Existence. Such Seller
Party will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject, except where the failure to so comply could not reasonably be expected
to have a Material Adverse Effect. Such Seller Party will preserve and maintain
its corporate existence, rights, franchises and privileges in the jurisdiction
of its incorporation, and qualify and remain qualified in good standing as a
foreign corporation in each jurisdiction where its business is conducted, except
where the failure to so preserve and maintain or qualify could not reasonably be
expected to have a Material Adverse Effect.

(d) Audits. Such Seller Party will furnish to the Agent from time to time such
information with respect to it and the Receivables as the Agent may reasonably
request. Such Seller Party will, from time to time during regular business hours
as requested by the Agent upon reasonable notice and at the sole cost of such
Seller Party, permit the Agent, or its agents or representatives (and shall
cause each Originator to permit the Agent or its agents or representatives), (i)
to examine and make copies of and abstracts from all Records in the possession
or under the control of such Person relating to the Receivables and the Related
Security, including, without limitation, the related Invoices, and (ii) to visit
the offices and properties of such Person for the purpose of examining such
materials described in clause (i) above, and to discuss matters relating to such
Person's financial condition or the Receivables and the Related Security or any
Person's performance under any of the Transaction Documents or any Person's
performance under the Invoices and, in each case, with any of the officers or
employees of Seller or the Servicer having knowledge of such matters.

(e) Keeping and Marking of Records and Books.

(i) The Servicer will (and will cause each Originator to) maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Receivables in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Receivables (including, without limitation, records adequate
to permit the immediate identification of each new Receivable and all
Collections of and adjustments to each existing Receivable). The Servicer will
(and will cause each Originator to) give the Agent notice of any material change
in the administrative and operating procedures referred to in the previous
sentence.

(ii) Such Seller Party will (and will cause each Originator to) (A) on or prior
to the date hereof, mark its master data processing records and other books and
records relating to the Purchaser Interests with a legend, acceptable to the
Agent, describing the Purchaser Interests and (B) upon the request of the Agent
following the occurrence and during the continuance of an Amortization Event:
(x) mark each Invoice with a legend describing the Purchaser Interests and (y)
deliver to the Agent all Invoices (including, without limitation, all multiple
originals of any such Invoice) relating to the Receivables.

(f) Compliance with Invoices and Credit and Collection Policy. Such Seller Party
will (and will cause each Originator to) timely and fully (i) perform and comply
with all provisions, covenants and other promises required to be observed by it
under the Invoices related to the Receivables, and (ii) comply in all respects
with the applicable Credit and Collection Policy in regard to each Receivable
and the related Invoice.

(g) Performance and Enforcement of Receivables Sale Agreement. Seller will, and
will require each Originator to, perform each of their respective obligations
and undertakings under and pursuant to the Receivables Sale Agreement, will
purchase Receivables thereunder in strict compliance with the terms thereof and
will vigorously enforce the rights and remedies accorded to Seller under the
Receivables Sale Agreement. Seller will take all actions to perfect and enforce
its rights and interests (and the rights and interests of the Agent and the
Purchasers as assignees of Seller) under the Receivables Sale Agreement as the
Agent may from time to time reasonably request, including, without limitation,
making claims to which it may be entitled under any indemnity, reimbursement or
similar provision contained in the Receivables Sale Agreement.

(h) Ownership. Seller will (or will cause each Originator to) take all necessary
action to (i) vest legal and equitable title to the Receivables, the Related
Security and the Collections purchased under the Receivables Sale Agreement
irrevocably in Seller, free and clear of any Adverse Claims other than PACA
Liens and Adverse Claims in favor of the Agent and the Purchasers (including,
without limitation, the filing of all financing statements or other similar
instruments or documents necessary under the UCC (or any comparable law) of all
appropriate jurisdictions to perfect Seller's ownership interest in such
Receivables, Related Security (to the extent covered by Article 9 of the UCC)
and Collections and such other action to perfect, protect or more fully evidence
the interest of Seller therein as the Agent may reasonably request), and (ii)
establish and maintain, in favor of the Agent, for the benefit of the
Purchasers, a valid and perfected first priority undivided percentage ownership
interest in all Receivables, Related Security (to the extent covered by Article
9 of the UCC) and Collections to the full extent contemplated herein, free and
clear of any Adverse Claims other than PACA Liens and Adverse Claims in favor of
the Agent for the benefit of the Purchasers (including, without limitation, the
filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect the Agent's (for the benefit of the Purchasers) interest in such
Receivables, Related Security (to the extent covered by Article 9 of the UCC)
and Collections and such other action to perfect, protect or more fully evidence
the interest of the Agent for the benefit of the Purchasers as the Agent may
reasonably request).

(i) Purchasers' Reliance. Seller acknowledges that the Purchasers are entering
into the transactions contemplated by this Agreement in reliance upon Seller's
identity as a legal entity that is separate from PFG and the Originators.
Therefore, from and after the date of execution and delivery of this Agreement,
Seller shall take all reasonable steps, including, without limitation, all steps
that the Agent or any Purchaser may from time to time reasonably request, to
maintain Seller's identity as a separate legal entity and to make it manifest to
third parties that Seller is an entity with assets and liabilities distinct from
those of PFG and any other Affiliates thereof and not just a division of PFG or
any such Affiliate. Without limiting the generality of the foregoing and in
addition to the other covenants set forth herein, Seller will:

(A) conduct its own business in its own name and require that all full-time
employees of Seller, if any, identify themselves as such and not as employees of
PFG or any Originator (including, without limitation, by means of providing
appropriate employees with business or identification cards identifying such
employees as Seller's employees);

(B) compensate all employees, consultants and agents directly, from Seller's own
funds, for services provided to Seller by such employees, consultants and agents
and, to the extent any employee, consultant or agent of Seller is also an
employee, consultant or agent of PFG or any other Affiliate thereof, allocate
the compensation of such employee, consultant or agent between Seller and PFG or
such Affiliate, as applicable, on a basis that reflects the services rendered to
Seller and PFG or such Affiliate, as applicable;

(C) clearly identify its offices (by signage or otherwise) as its offices and,
if such office is located in the offices of PFG or any Originator, Seller shall
lease such office at a fair market rent;

(D) have a separate telephone number, which will be answered only in its name
and separate stationery, invoices and checks in its own name;

(E) conduct all transactions with PFG and each of the Originators (including,
without limitation, any delegation of its obligations hereunder as a Permitted
Sub-Servicer) strictly on an arm's-length basis, allocate all overhead expenses
(including, without limitation, telephone and other utility charges) for items
shared between Seller and PFG or such Originator on the basis of actual use to
the extent practicable and, to the extent such allocation is not practicable, on
a basis reasonably related to actual use;

(F) at all times have a Board of Directors consisting of three members, at least
one member of which is an Independent Director;

(G) observe all corporate formalities as a distinct entity, and ensure that all
corporate actions relating to (A) the selection, maintenance or replacement of
the Independent Director, (B) the dissolution or liquidation of Seller or (C)
the initiation of, participation in, acquiescence in or consent to any
bankruptcy, insolvency, reorganization or similar proceeding involving Seller,
are duly authorized by unanimous vote of its Board of Directors (including the
Independent Director);

(H) maintain Seller's books and records separate from those of PFG and any other
Affiliate thereof and otherwise readily identifiable as its own assets rather
than assets of PFG and any other Affiliate thereof;

(I) prepare its financial statements separately from those of PFG and the
Originators and insure that any consolidated financial statements of PFG or any
other Affiliate thereof that include Seller and that are filed with the
Securities and Exchange Commission or any other governmental agency have notes
clearly stating that Seller is a separate corporate entity and that its assets
will be available first and foremost to satisfy the claims of the creditors of
Seller;

(J) except as herein specifically otherwise provided, maintain the funds or
other assets of Seller separate from, and not commingled with, those of PFG or
any other Affiliate thereof and only maintain bank accounts or other depository
accounts to which Seller alone is the account party, into which Seller alone
makes deposits and from which Seller alone (or the Agent hereunder) has the
power to make withdrawals;

(K) pay all of Seller's operating expenses from Seller's own assets (except for
certain payments by PFG or other Persons pursuant to allocation arrangements
that comply with the requirements of this Section 7.1(i));

(L) operate its business and activities such that: it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by this Agreement and the
Receivables Sale Agreement; and does not create, incur, guarantee, assume or
suffer to exist any indebtedness or other liabilities, whether direct or
contingent, other than (1) as a result of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (2) the incurrence of obligations under this Agreement, (3)
the incurrence of obligations, as expressly contemplated in the Receivables Sale
Agreement, to make payment to the applicable Originator thereunder for the
purchase of Receivables from such Originator under the Receivables Sale
Agreement, and (4) the incurrence of operating expenses in the ordinary course
of business of the type otherwise contemplated by this Agreement;

(M) maintain its corporate charter in conformity with this Agreement, such that
it does not amend, restate, supplement or otherwise modify its Certificate of
Incorporation or By-Laws in any respect that would impair its ability to comply
with the terms or provisions of any of the Transaction Documents, including,
without limitation, Section 7.1(i) of this Agreement;

(N) maintain the effectiveness of, and continue to perform under the Receivables
Sale Agreement, such that it does not amend, restate, supplement, cancel,
terminate or otherwise modify the Receivables Sale Agreement or the Undertaking,
or give any consent, waiver, directive or approval thereunder or waive any
default, action, omission or breach under the Receivables Sale Agreement or
otherwise grant any indulgence thereunder, without (in each case) the prior
written consent of the Agent;

(O) maintain its corporate separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary.

(P) maintain at all times the Required Capital Amount (as defined in the
Receivables Sale Agreement) and refrain from making any dividend, distribution,
redemption of capital stock or payment of any subordinated indebtedness which
would cause the Required Capital Amount to cease to be so maintained; and

(Q) take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Bass, Berry & Sims PLC,
as counsel for Seller, in connection with the closing or initial Incremental
Purchase under this Agreement and relating to substantive consolidation issues,
and in the certificates accompanying such opinion, remain true and correct in
all material respects at all times.

(j) Collections. At all times after December 24, 2001, such Seller Party shall
direct Obligors to make payments on not less than 75% of the aggregate amount of
all Receivables directly to a Lock Box or Collection Account that is the subject
of a Collection Account Agreement at a Collection Bank and will cause all
proceeds from all Lock-Boxes to be directly deposited by a Collection Bank into
a Collection Account. In the event any payments relating to Receivables are
remitted directly to Seller or any Affiliate of Seller, Seller will remit (or
will cause all such payments to be remitted) directly to a Collection Bank and
deposited into a Collection Account within two (2) Business Days following
receipt thereof, and, at all times prior to such remittance, Seller will itself
hold or, if applicable, will cause such payments to be held in trust for the
exclusive benefit of the Agent and the Purchasers. Seller will maintain
exclusive ownership, dominion and control (subject to the terms of this
Agreement) of each Lock-Box and Collection Account and shall not grant the right
to take dominion and control of any Lock-Box or Collection Account at a future
time or upon the occurrence of a future event to any Person, except to the Agent
as contemplated by this Agreement.

(k) Taxes. Such Seller Party will file all tax returns and reports required by
law to be filed by it and will promptly pay all taxes and governmental charges
at any time owing, except any such taxes which are not yet delinquent or are
being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books. Seller will pay when due any taxes payable in connection with the
Receivables, exclusive of taxes on or measured by income or gross receipts of
Conduit, the Agent or any Financial Institution.

(l) Payment to Originators. With respect to any Receivable, Seller's purchase
thereof from the applicable Originator shall be effected under, and in strict
compliance with the terms of, the Receivables Sale Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to the applicable Originator in respect of the purchase price for such
Receivable.

Section 7.2 Negative Covenants of the Seller Parties. Until the date on which
the Aggregate Unpaids have been indefeasibly paid in full and this Agreement
terminates in accordance with its terms, each Seller Party hereby covenants, as
to itself, that:

(a) Name Change, Offices and Records. Such Seller Party will not change its
name, identity or corporate structure (within the meaning of Section 9-402(7)
(or successor section) of any applicable enactment of the UCC) or relocate its
chief executive office or any office where Records are kept unless it shall
have: (i) given the Agent at least forty-five (45) days' prior written notice
thereof and (ii) delivered to the Agent all financing statements, instruments
and other documents requested by the Agent in connection with such change or
relocation.

(b) Change in Payment Instructions to Obligors. Except as may be required by the
Agent pursuant to Section 8.2(b), such Seller Party will not add or terminate
any bank as a Collection Bank, or make any change in the instructions to
Obligors regarding payments to be made to any Lock-Box or Collection Account,
unless the Agent shall have received, at least ten (10) days before the proposed
effective date therefor, (i) written notice of such addition, termination or
change and (ii) with respect to the addition of a Collection Bank or a
Collection Account or Lock-Box, an executed Collection Account Agreement with
respect to the new Collection Account or Lock-Box; provided, however, that the
Servicer may make changes in instructions to Obligors regarding payments if such
new instructions require such Obligor to make payments to another existing
Collection Account.

(c) Modifications to Invoices and Credit and Collection Policy. Such Seller
Party will not, and will not permit any Originator to, make any change to any
Credit and Collection Policy that could adversely affect the collectibility of
the Receivables or decrease the credit quality of any newly created Receivables.
Except as provided in Section 8.2(d), the Servicer will not, and will not permit
any Originator to, extend, amend or otherwise modify the terms of any Receivable
or any Invoice related thereto other than in accordance with the applicable
Credit and Collection Policy.

(d) Sales, Liens. Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Invoice under
which any Receivable arises, or any Lock-Box or Collection Account, or assign
any right to receive income with respect thereto (other than, in each case, PACA
Liens and the creation of the interests therein in favor of the Agent and the
Purchasers provided for herein), and Seller will defend the right, title and
interest of the Agent and the Purchasers in, to and under any of the foregoing
property, against all claims of third parties claiming through or under Seller
or any Originator.

(e) Net Receivables Balance. At no time prior to the Amortization Date shall
Seller permit the Net Receivables Balance to be less than an amount equal to the
sum of (i) the Aggregate Capital plus (ii) the Aggregate Reserves.

(f) Termination Date Determination. Without the prior written consent of the
Agent, Seller will not declare any Material Originator's Termination Date (as
defined in the Receivables Sale Agreement) to have occurred except following a
Termination Event pursuant to Section 5.1(d) of the Receivables Sale Agreement
with respect to such Material Originator.

(g) Restricted Junior Payments. From and after the occurrence of any
Amortization Event, Seller will not make any Restricted Junior Payment if, after
giving effect thereto, Seller would fail to meet its obligations set forth in
Section 7.2(e).

ARTICLE VII.

ADMINISTRATION AND COLLECTION

Section 8.1 Designation of Servicer.

(a) The servicing, administration and collection of the Receivables shall be
conducted by such Person (the "Servicer") so designated from time to time in
accordance with this Section 8.1. PFG is hereby designated as, and hereby agrees
to perform the duties and obligations of, the Servicer pursuant to the terms of
this Agreement. The Agent may at any time designate as Servicer any Person to
succeed PFG or any successor Servicer.

(b) PFG may delegate, and PFG hereby advises the Purchasers and the Agent that
it has delegated, to each Originator, as sub-servicer of the Servicer (in such
capacity, together with Seller, a "Permitted Sub-Servicer"), certain of its
duties and responsibilities as Servicer hereunder in respect of the Receivables
originated by such Originator. Without the prior written consent of the Agent
and the Required Financial Institutions, PFG shall not be permitted to delegate
any of its duties or responsibilities as Servicer to any Person other than (i)
the Permitted Sub-Servicer, and (ii) with respect to certain Charged-Off
Receivables, outside collection agencies in accordance with its customary
practices. Seller shall not be permitted to further delegate to any other Person
any of the duties or responsibilities of the Servicer delegated to it by PFG. If
at any time the Agent shall designate as Servicer any Person other than PFG, all
duties and responsibilities theretofore delegated by PFG to any Permitted
Sub-Servicer may, at the discretion of the Agent, be terminated forthwith on
notice given by the Agent to PFG and Seller.

(c) Notwithstanding the foregoing subsection (b), (i) PFG shall be and remain
primarily liable to the Agent and the Purchasers for the full and prompt
performance of all duties and responsibilities of the Servicer hereunder and
(ii) the Agent and the Purchasers shall be entitled to deal exclusively with PFG
in matters relating to the discharge by the Servicer of its duties and
responsibilities hereunder. The Agent and the Purchasers shall not be required
to give notice, demand or other communication to any Person other than PFG in
order for communication to the Servicer and its sub-servicer or other delegate
with respect thereto to be accomplished. PFG, at all times that it is the
Servicer, shall be responsible for providing any sub-servicer or other delegate
of the Servicer with any notice given to the Servicer under this Agreement.

Section 8.2 Duties of Servicer.

(a) The Servicer shall take or cause to be taken all such actions as may be
necessary or advisable to collect each Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the applicable Credit and Collection Policy.

(b) The Servicer will instruct Obligors to make payments on not less than 75% of
the aggregate amount of all Receivables directly to a Lock Box or Collection
Account. The Servicer shall effect a Collection Account Agreement substantially
in the form of Exhibit VI with each bank party to a Collection Account at any
time. In the case of any remittances received in any Lock-Box or Collection
Account that shall have been identified, to the satisfaction of the Servicer, to
not constitute Collections or other proceeds of the Receivables or the Related
Security, the Servicer shall promptly remit such items to the Person identified
to it as being the owner of such remittances. From and after the date the Agent
delivers to any Collection Bank a Collection Notice pursuant to Section 8.3, the
Agent may request that the Servicer, and the Servicer thereupon promptly shall
instruct all Obligors with respect to the Receivables, to remit all payments
thereon to a new depositary account specified by the Agent and, at all times
thereafter, Seller and the Servicer shall not deposit or otherwise credit, and
shall not permit any other Person to deposit or otherwise credit to such new
depositary account any cash or payment item other than Collections.

(c) The Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II. The Servicer shall set aside and
hold in trust for the account of Seller and the Purchasers their respective
shares of the Collections in accordance with Article II. The Servicer shall,
upon the request of the Agent, segregate, in a manner acceptable to the Agent,
all cash, checks and other instruments received by it from time to time
constituting Collections from the general funds of the Servicer or Seller prior
to the remittance thereof in accordance with Article II. If the Servicer shall
be required to segregate Collections pursuant to the preceding sentence, the
Servicer shall segregate and deposit with a bank designated by the Agent such
allocable share of Collections of Receivables set aside for the Purchasers on
the first Business Day following receipt by the Servicer of such Collections,
duly endorsed or with duly executed instruments of transfer.

(d) The Servicer may, in accordance with the applicable Credit and Collection
Policy, extend the maturity of any Receivable or adjust the Outstanding Balance
of any Receivable as the Servicer determines to be appropriate to maximize
Collections thereof; provided, however, that such extension or adjustment shall
not alter the status of such Receivable as a Delinquent Receivable or
Charged-Off Receivable or limit the rights of the Agent or the Purchasers under
this Agreement. Notwithstanding anything to the contrary contained herein, the
Agent shall have the absolute and unlimited right to direct the Servicer to
commence or settle any legal action with respect to any Receivable or to
foreclose upon or repossess any Related Security.

(e) The Servicer shall hold in trust for Seller and the Purchasers all Records
that (i) evidence or relate to the Receivables, the related Invoices and Related
Security or (ii) are otherwise necessary or desirable to collect the Receivables
and shall, as soon as practicable upon demand of the Agent, deliver or make
available to the Agent all such Records, at a place selected by the Agent. The
Servicer shall, as soon as practicable following receipt thereof turn over to
Seller any cash collections or other cash proceeds received with respect to
Indebtedness not constituting Receivables. The Servicer shall, from time to time
at the request of any Purchaser, furnish to the Purchasers (promptly after any
such request) a calculation of the amounts set aside for the Purchasers pursuant
to Article II.

(f) Any payment by an Obligor in respect of any indebtedness owed by it to an
Originator or Seller shall, except as otherwise specified by such Obligor or
otherwise required by contract or law and unless otherwise instructed by the
Agent, be applied as a Collection of any Receivable of such Obligor (starting
with the oldest such Receivable) to the extent of any amounts then due and
payable thereunder before being applied to any other receivable or other
obligation of such Obligor.

Section 8.3 Collection Notices. The Agent is authorized at any time after the
occurrence of an Amortization Event to date and to deliver to the Collection
Banks the Collection Notices. Seller hereby transfers to the Agent for the
benefit of the Purchasers, effective when the Agent delivers such notice, the
exclusive ownership and control of each Lock-Box and the Collection Accounts. In
case any authorized signatory of Seller whose signature appears on a Collection
Account Agreement shall cease to have such authority before the delivery of such
notice, such Collection Notice shall nevertheless be valid as if such authority
had remained in force. Seller hereby authorizes the Agent, and agrees that the
Agent shall be entitled after the occurrence of an Amortization Event to (i)
endorse Seller's name on checks and other instruments representing Collections,
(ii) enforce the Receivables, the related Invoices and the Related Security and
(iii) take such action as shall be necessary or desirable to cause all cash,
checks and other instruments constituting Collections of Receivables to come
into the possession of the Agent rather than Seller.

Section 8.4 Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by the Agent and the Purchasers of their rights
hereunder shall not release any Seller Party or the applicable Originator from
any of its duties or obligations with respect to any Receivables or under the
related Invoices. The Purchasers shall have no obligation or liability with
respect to any Receivables or related Invoices, nor shall any of them be
obligated to perform the obligations of Seller.

Section 8.5 Reports. The Servicer shall prepare and forward to the Agent (i) on
each Monthly Reporting Date and at such other times as the Agent shall request,
a Monthly Report, (ii) at such times as the Agent shall request, a listing by
Obligor of all Receivables together with an aging of such Receivables, and (iii)
not later than May 31 of each year hereafter, an updated version of Exhibit X
hereto reflecting its fiscal month-ends for at least the 18 months thereafter.

Section 8.6 Servicing Fees. In consideration of PFG's agreement to act as
Servicer hereunder, the Purchasers hereby agree that, so long as PFG shall
continue to perform as Servicer hereunder, Seller shall pay over to PFG a fee
(the "Servicing Fee") on the first calendar day of each month, in arrears for
the immediately preceding month, equal to 1.0% per annum of the average
aggregate Outstanding Balance of all Receivables during such period, as
compensation for its servicing activities.

ARTICLE IX.



AMORTIZATION EVENTS



Section 9.1 Amortization Events. The occurrence of any one or more of the
following events shall constitute an Amortization Event:

(a) Any Seller Party shall fail to make any payment or deposit required
hereunder when due and, for any such payment or deposit which is not in respect
of Capital, such failure continues for five (5) consecutive Business Days.

(b) Any Seller Party shall fail to perform or observe any term, covenant or
agreement hereunder (other than as referred to in Sections 9.1(a) and (f)) and
such failure shall continue for ten (10) consecutive Business Days.

(c) Any representation, warranty, certification or statement made by any Seller
Party in this Agreement, any other Transaction Document or in any other document
delivered pursuant hereto or thereto shall prove to have been incorrect when
made or deemed made in any material respect when made or deemed made; provided
that the materiality threshold in the preceding clause shall not be applicable
with respect to any representation or warranty which itself contains a
materiality threshold.

(d) (i) An "Event of Default" under and as defined in the PFG Credit Agreement
shall occur and is not cured or waived within any applicable period of grace,
(ii) failure of Seller to pay any Indebtedness when due; or (iii) the default by
Seller in the performance of any term, provision or condition contained in any
agreement under which any Indebtedness was created or is governed, the effect of
which is to cause, or to permit the holder or holders of such Indebtedness to
cause, such Indebtedness to become due prior to its stated maturity; or (iv) any
Indebtedness of Seller or shall be declared to be due and payable or required to
be prepaid (other than by a regularly scheduled payment) prior to the date of
maturity thereof.

(e) (i) Any Seller Party or any of its Subsidiaries shall generally not pay its
debts as such debts become due or shall admit in writing its inability to pay
its debts generally or shall make a general assignment for the benefit of
creditors; or (ii) any proceeding shall be instituted by or against any Seller
Party or any of its Subsidiaries seeking to adjudicate it bankrupt or insolvent,
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or any substantial part of its property or (iii) any
Seller Party or any of its Subsidiaries shall take any corporate action to
authorize any of the actions set forth in clauses (i) or (ii) above in this
subsection (e).

(f) Seller shall fail to comply with the terms of Section 2.6 hereof.

(g) As at the end of any Calculation Period:

(i) the average of the Delinquency Ratios for the three months then most
recently ended shall exceed 9.00%;

(ii) the average of the Loss-to-Liquidation Ratios for the three months then
most recently ended shall exceed 1.00%;

(iii) the average of the Dilution Ratios for the three months then most recently
ended shall exceed 2.25%; or

(iv) the average Turnover Days for each of the three months then most recently
ended shall exceed 21 days.

(h) A Change of Control shall occur.

 i. The "Termination Date" under and as defined in the Receivables Sale
    Agreement shall occur with respect to any Material Originator or any
    Material Originator shall for any reason cease to transfer, or cease to have
    the legal capacity to transfer, or otherwise be incapable of transferring
    Receivables to Seller under the Receivables Sale Agreement.

 i. (i) One or more final judgments for the payment of money in an amount in
    excess of $10,000,000, individually or in the aggregate, shall be entered
    against PFG or any Originator on claims not covered by insurance or as to
    which the insurance carrier has denied its responsibility, and such judgment
    shall continue unsatisfied and in effect for thirty (30) consecutive days
    without a stay of execution, or (ii) one or more final judgments for the
    payment of money in an amount of $10,750 or more, individually or in the
    aggregate, shall be entered against Seller on claims not fully covered by
    insurance or as to which the insurance carrier has denied its
    responsibility, and such judgment shall continue unsatisfied and in effect
    for thirty (30) consecutive days without a stay of execution .

 i. This Agreement shall terminate in whole or in part (except in accordance
    with its terms), or shall cease to be effective or to be the legally valid,
    binding and enforceable obligation of Seller, or any Obligor shall directly
    or indirectly contest in any manner such effectiveness, validity, binding
    nature or enforceability, or the Agent for the benefit of the Purchasers
    shall cease to have a valid and perfected first priority ownership interest
    in the Receivables, the Related Security and the Collections with respect
    thereto.

 i. Performance Guarantor shall fail to perform or observe any term, covenant or
    agreement required to be performed by it under the Undertaking, or the
    Undertaking shall cease to be effective or to be the legally valid, binding
    and enforceable obligation of Performance Guarantor, or Performance
    Guarantor shall directly or indirectly contest in any manner such
    effectiveness, validity, binding nature or enforceability.

Section 9.2 Remedies. Upon the occurrence and during the continuation of an
Amortization Event, the Agent may, or upon the direction of the Required
Financial Institutions shall, take any of the following actions: (i) replace the
Person then acting as Servicer, (ii) declare the Amortization Date to have
occurred, whereupon the Amortization Date shall forthwith occur, without demand,
protest or further notice of any kind, all of which are hereby expressly waived
by each Seller Party; provided, however, that upon the occurrence of an
Amortization Event described in Section 9.1(e)(ii), or of an actual or deemed
entry of an order for relief with respect to any Seller Party under the Federal
Bankruptcy Code, the Amortization Date shall automatically occur, without
demand, protest or any notice of any kind, all of which are hereby expressly
waived by each Seller Party, (iii) to the fullest extent permitted by applicable
law, declare that the Default Fee shall accrue with respect to any of the
Aggregate Unpaids outstanding at such time, (iv) deliver the Collection Notices
to the Collection Banks, and (v) notify Obligors of the Purchasers' interest in
the Receivables. The aforementioned rights and remedies shall be without
limitation, and shall be in addition to all other rights and remedies of the
Agent and the Purchasers otherwise available under any other provision of this
Agreement, by operation of law, at equity or otherwise, all of which are hereby
expressly preserved, including, without limitation, all rights and remedies
provided under the UCC, all of which rights shall be cumulative.

ARTICLE X.



INDEMNIFICATION



Section 10.1 Indemnities by the Seller Parties

. Without limiting any other rights that the Agent or any Purchaser may have
hereunder or under applicable law, (A) Seller hereby agrees to indemnify (and
pay upon demand to) the Agent and each Purchaser and their respective assigns,
officers, directors, agents and employees (each an "Indemnified Party") from and
against any and all damages, losses, claims, taxes, liabilities, costs, expenses
and for all other amounts payable, including reasonable attorneys' fees (which
attorneys may be employees of the Agent or such Purchaser) and disbursements
(all of the foregoing being collectively referred to as "Indemnified Amounts")
awarded against or incurred by any of them arising out of or as a result of this
Agreement or the acquisition, either directly or indirectly, by a Purchaser of
an interest in the Receivables, and (B) the Servicer hereby agrees to indemnify
(and pay upon demand to) each Indemnified Party for Indemnified Amounts awarded
against or incurred by any of them arising out of the Servicer's activities as
Servicer hereunder excluding, however, in all of the foregoing instances under
the preceding clauses (A) and (B):



(i) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification;

(ii) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or

(iii) taxes imposed by the jurisdiction in which such Indemnified Party's
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of Purchaser Interests as a loan or loans by the Purchasers to
Seller secured by the Receivables, the Related Security, the Collection Accounts
and the Collections; provided, however, that nothing contained in this sentence
shall limit the liability of any Seller Party or limit the recourse of the
Purchasers to any Seller Party for amounts otherwise specifically provided to be
paid by such Seller Party under the terms of this Agreement. Without limiting
the generality of the foregoing indemnification, Seller shall indemnify the
Agent and the Purchasers for Indemnified Amounts (including, without limitation,
losses in respect of uncollectible receivables, regardless of whether
reimbursement �herefore would constitute recourse to Seller or the Servicer)
relating to or resulting from:

(i) any representation or warranty made by any Seller Party or any Originator
(or any officers of any such Person) under or in connection with this Agreement,
any other Transaction Document or any other information or report delivered by
any such Person pursuant hereto or thereto, which shall have been false or
incorrect when made or deemed made;

(ii) the failure by Seller, the Servicer or any Originator to comply with any
applicable law, rule or regulation with respect to any Receivable or Invoice
related thereto, or the nonconformity of any Receivable or Invoice included
therein with any such applicable law, rule or regulation or any failure of any
Originator to keep or perform any of its obligations, express or implied, with
respect to any Invoice;

(iii) any failure of Seller, the Servicer or any Originator to perform its
duties, covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;

(iv) any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Invoice or any Receivable;

(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor) of the Obligor to the payment of any Receivable (including, without
limitation, a defense based on such Receivable or the related Invoice not being
a legal, valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;

(vi) the commingling of Collections of Receivables at any time with other funds;

(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of an Incremental Purchase or a Reinvestment,
the ownership of the Purchaser Interests or any other investigation, litigation
or proceeding relating to Seller, the Servicer or any Originator in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;

(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable as a result of such Obligor being immune from civil and commercial
law and suit on the grounds of sovereignty or otherwise from any legal action,
suit or proceeding;

(ix) any Amortization Event described in Section 9.1(e);

(x) any failure of Seller to acquire and maintain legal and equitable title to,
and ownership of any Receivable and the Related Security and Collections with
respect thereto from the applicable Originator, free and clear of any PACA Lien
or other Adverse Claim (other than as created hereunder); or any failure of
Seller to give reasonably equivalent value to the applicable Originator under
the Receivables Sale Agreement in consideration of the transfer by the
applicable Originator of any Receivable, or any attempt by any Person to void
such transfer under statutory provisions or common law or equitable action;

(xi) any failure to vest and maintain vested in the Agent for the benefit of the
Purchasers, or to transfer to the Agent for the benefit of the Purchasers, legal
and equitable title to, and ownership of, a first priority perfected undivided
percentage ownership interest (to the extent of the Purchaser Interests
contemplated hereunder) or security interest in the Receivables, the Related
Security and the Collections, free and clear of any Adverse Claim (except as
created by the Transaction Documents and except for PACA Liens);

(xii) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of any Incremental Purchase or Reinvestment or at
any subsequent time;

(xiii) any action or omission by any Seller Party which reduces or impairs the
rights of the Agent or the Purchasers with respect to any Receivable or the
value of any such Receivable;

(xiv) any attempt by any Person to void any Incremental Purchase or Reinvestment
hereunder under statutory provisions or common law or equitable action; and

(xv) the failure of any Receivable included in the calculation of the Net
Receivables Balance as an Eligible Receivable to be an Eligible Receivable at
the time so included.

Section 10.2 Increased Cost and Reduced Return. If after the date hereof, any
Funding Source shall be charged any fee, expense or increased cost on account of
the adoption of any applicable law, rule or regulation (including any applicable
law, rule or regulation regarding capital adequacy) or any change therein, or
any change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance with any request or directive (whether or
not having the force of law) of any such authority, central bank or comparable
agency (a "Regulatory Change"): (i) that subjects any Funding Source to any
charge or withholding on or with respect to any Funding Agreement or a Funding
Source's obligations under a Funding Agreement, or on or with respect to the
Receivables, or changes the basis of taxation of payments to any Funding Source
of any amounts payable under any Funding Agreement (except for changes in the
rate of tax on the overall net income of a Funding Source or taxes excluded by
Section 10.1) or (ii) that imposes, modifies or deems applicable any reserve,
assessment, insurance charge, special deposit or similar requirement against
assets of, deposits with or for the account of a Funding Source, or credit
extended by a Funding Source pursuant to a Funding Agreement or (iii) that
imposes any other condition the result of which is to increase the cost to a
Funding Source of performing its obligations under a Funding Agreement, or to
reduce the rate of return on a Funding Source's capital as a consequence of its
obligations under a Funding Agreement, or to reduce the amount of any sum
received or receivable by a Funding Source under a Funding Agreement or to
require any payment calculated by reference to the amount of interests or loans
held or interest received by it, then, upon demand by the Agent, Seller shall
pay to the Agent, for the benefit of the relevant Funding Source, such amounts
charged to such Funding Source or such amounts to otherwise compensate such
Funding Source for such increased cost or such reduction.

Section 10.3 Other Costs and Expenses. Seller shall pay to the Agent and Conduit
on demand all costs and out-of-pocket expenses in connection with the
preparation, execution, delivery and administration of this Agreement, the
transactions contemplated hereby and the other documents to be delivered
hereunder, including without limitation, the cost of Conduit's auditors auditing
the books, records and procedures of Seller, reasonable fees and out-of-pocket
expenses of legal counsel for Conduit and the Agent (which such counsel may be
employees of Conduit or the Agent) with respect thereto and with respect to
advising Conduit and the Agent as to their respective rights and remedies under
this Agreement. Seller shall pay to the Agent on demand any and all costs and
expenses of the Agent and the Purchasers, if any, including reasonable counsel
fees and expenses in connection with the enforcement of this Agreement and the
other documents delivered hereunder and in connection with any restructuring or
workout of this Agreement or such documents, or the administration of this
Agreement following an Amortization Event.

ARTICLE XI

.

THE AGENT



Section 11.1 Authorization and Action. Each Purchaser hereby designates and
appoints Bank One to act as its agent hereunder and under each other Transaction
Document, and authorizes the Agent to take such actions as agent on its behalf
and to exercise such powers as are delegated to the Agent by the terms of this
Agreement and the other Transaction Documents together with such powers as are
reasonably incidental thereto. The Agent shall not have any duties or
responsibilities, except those expressly set forth herein or in any other
Transaction Document, or any fiduciary relationship with any Purchaser, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Agent shall be read into this Agreement or any
other Transaction Document or otherwise exist for the Agent. In performing its
functions and duties hereunder and under the other Transaction Documents, the
Agent shall act solely as agent for the Purchasers and does not assume nor shall
be deemed to have assumed any obligation or relationship of trust or agency with
or for any Seller Party or any of such Seller Party's successors or assigns. The
Agent shall not be required to take any action that exposes the Agent to
personal liability or that is contrary to this Agreement, any other Transaction
Document or applicable law. The appointment and authority of the Agent hereunder
shall terminate upon the indefeasible payment in full of all Aggregate Unpaids.
Each Purchaser hereby authorizes the Agent to execute each of the Uniform
Commercial Code financing statements and Collection Account Agreements on behalf
of such Purchaser (the terms of which shall be binding on such Purchaser).

Section 11.2 Delegation of Duties. The Agent may execute any of its duties under
this Agreement and each other Transaction Document by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care.

Section 11.3 Exculpatory Provisions. Neither the Agent nor any of its directors,
officers, agents or employees shall be (i) liable for any action lawfully taken
or omitted to be taken by it or them under or in connection with this Agreement
or any other Transaction Document (except for its, their or such Person's own
gross negligence or willful misconduct), or (ii) responsible in any manner to
any of the Purchasers for any recitals, statements, representations or
warranties made by any Seller Party contained in this Agreement, any other
Transaction Document or any certificate, report, statement or other document
referred to or provided for in, or received under or in connection with, this
Agreement, or any other Transaction Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement, or
any other Transaction Document or any other document furnished in connection
herewith or therewith, or for any failure of any Seller Party to perform its
obligations hereunder or thereunder, or for the satisfaction of any condition
specified in Article VI, or for the perfection, priority, condition, value or
sufficiency of any collateral pledged in connection herewith. The Agent shall
not be under any obligation to any Purchaser to ascertain or to inquire as to
the observance or performance of any of the agreements or covenants contained
in, or conditions of, this Agreement or any other Transaction Document, or to
inspect the properties, books or records of the Seller Parties. The Agent shall
not be deemed to have knowledge of any Amortization Event or Potential
Amortization Event unless the Agent has received notice from Seller or a
Purchaser.

Section 11.4 Reliance by Agent. The Agent shall in all cases be entitled to
rely, and shall be fully protected in relying, upon any document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to Seller), independent accountants and
other experts selected by the Agent. The Agent shall in all cases be fully
justified in failing or refusing to take any action under this Agreement or any
other Transaction Document unless it shall first receive such advice or
concurrence of Conduit or the Required Financial Institutions or all of the
Purchasers, as applicable, as it deems appropriate and it shall first be
indemnified to its satisfaction by the Purchasers, provided that unless and
until the Agent shall have received such advice, the Agent may take or refrain
from taking any action, as the Agent shall deem advisable and in the best
interests of the Purchasers. The Agent shall in all cases be fully protected in
acting, or in refraining from acting, in accordance with a request of Conduit or
the Required Financial Institutions or all of the Purchasers, as applicable, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Purchasers.

Section 11.5 Non-Reliance on Agent and Other Purchasers. Each Purchaser
expressly acknowledges that neither the Agent, nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates has made any
representations or warranties to it and that no act by the Agent hereafter
taken, including, without limitation, any review of the affairs of any Seller
Party, shall be deemed to constitute any representation or warranty by the
Agent. Each Purchaser represents and warrants to the Agent that it has and will,
independently and without reliance upon the Agent or any other Purchaser and
based on such documents and information as it has deemed appropriate, made its
own appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of Seller and
made its own decision to enter into this Agreement, the other Transaction
Documents and all other documents related hereto or thereto.

Section 11.6 Reimbursement and Indemnification. The Financial Institutions agree
to reimburse and indemnify the Agent and its officers, directors, employees,
representatives and agents ratably according to their Pro Rata Shares, to the
extent not paid or reimbursed by the Seller Parties (i) for any amounts for
which the Agent, acting in its capacity as Agent, is entitled to reimbursement
by the Seller Parties hereunder and (ii) for any other expenses incurred by the
Agent, in its capacity as Agent and acting on behalf of the Purchasers, in
connection with the administration and enforcement of this Agreement and the
other Transaction Documents.

Section 11.7 Agent in its Individual Capacity. The Agent and its Affiliates may
make loans to, accept deposits from and generally engage in any kind of business
with Seller or any Affiliate of Seller as though the Agent were not the Agent
hereunder. With respect to the acquisition of Purchaser Interests pursuant to
this Agreement, the Agent shall have the same rights and powers under this
Agreement in its individual capacity as any Purchaser and may exercise the same
as though it were not the Agent, and the terms "Financial Institution,"
"Purchaser," "Financial Institutions" and "Purchasers" shall include the Agent
in its individual capacity.

Section 11.8 Successor Agent. The Agent may, upon five days' notice to Seller
and the Purchasers, and the Agent will, upon the direction of all of the
Purchasers (other than the Agent, in its individual capacity) resign as Agent.
If the Agent shall resign, then the Required Financial Institutions during such
five-day period shall appoint from among the Purchasers a successor agent. If
for any reason no successor Agent is appointed by the Required Financial
Institutions during such five-day period, then effective upon the termination of
such five day period, the Purchasers shall perform all of the duties of the
Agent hereunder and under the other Transaction Documents and Seller and the
Servicer (as applicable) shall make all payments in respect of the Aggregate
Unpaids directly to the applicable Purchasers and for all purposes shall deal
directly with the Purchasers. After the effectiveness of any retiring Agent's
resignation hereunder as Agent, the retiring Agent shall be discharged from its
duties and obligations hereunder and under the other Transaction Documents and
the provisions of this Article XI and Article X shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while it
was Agent under this Agreement and under the other Transaction Documents.

ARTICLE XII.



ASSIGNMENTS; PARTICIPATIONS



Section 12.1 Assignments.



(a) Seller and each Financial Institution hereby agree and consent to the
complete or partial assignment by Conduit of all or any portion of its rights
under, interest in, title to and obligations under this Agreement to the
Financial Institutions pursuant to Section 13.1 or to any other Person, and upon
such assignment, Conduit shall be released from its obligations so assigned.
Further, Seller and each Financial Institution hereby agree that any assignee of
Conduit of this Agreement or all or any of the Purchaser Interests of Conduit
shall have all of the rights and benefits under this Agreement as if the term
"Conduit" explicitly referred to such party, and no such assignment shall in any
way impair the rights and benefits of Conduit hereunder. Neither Seller nor the
Servicer shall have the right to assign its rights or obligations under this
Agreement.

(b) Any Financial Institution may at any time and from time to time assign to
one or more Persons ("Purchasing Financial Institutions") all or any part of its
rights and obligations under this Agreement pursuant to an assignment agreement,
substantially in the form set forth in Exhibit VII hereto (the "Assignment
Agreement") executed by such Purchasing Financial Institution and such selling
Financial Institution. The consent of Conduit shall be required prior to the
effectiveness of any such assignment and, prior to the occurrence of an
Amortization Event, the consent of Seller shall also be required prior to the
effectiveness of any such assignment (which consent shall not be unreasonably
withheld or delayed). Each assignee of a Financial Institution must (i) have a
short-term debt rating of A-1 or better by Standard & Poor's Ratings Group and
P-1 by Moody's Investor Service, Inc. and (ii) agree to deliver to the Agent,
promptly following any request therefor by the Agent or Conduit, an
enforceability opinion in form and substance satisfactory to the Agent and
Conduit. Upon delivery of the executed Assignment Agreement to the Agent, such
selling Financial Institution shall be released from its obligations hereunder
to the extent of such assignment. Thereafter the Purchasing Financial
Institution shall for all purposes be a Financial Institution party to this
Agreement and shall have all the rights and obligations of a Financial
Institution under this Agreement to the same extent as if it were an original
party hereto and no further consent or action by Seller, the Purchasers or the
Agent shall be required.

(c) Each of the Financial Institutions agrees that in the event that it shall
cease to have a short-term debt rating of A-1 or better by Standard & Poor's
Ratings Group and P-1 by Moody's Investor Service, Inc. (an "Affected Financial
Institution"), such Affected Financial Institution shall be obliged, at the
request of Conduit or the Agent, to assign all of its rights and obligations
hereunder to (x) another Financial Institution or (y) another funding entity
nominated by the Agent and acceptable to Conduit, and willing to participate in
this Agreement through the Liquidity Termination Date in the place of such
Affected Financial Institution; provided that the Affected Financial Institution
receives payment in full, pursuant to an Assignment Agreement, of an amount
equal to such Financial Institution's Pro Rata Share of the Aggregate Capital
and Yield owing to the Financial Institutions and all accrued but unpaid fees
and other costs and expenses payable in respect of its Pro Rata Share of the
Purchaser Interests of the Financial Institutions.

Section 12.2 Participations. Any Financial Institution may, in the ordinary
course of its business at any time sell to one or more Persons (each a
"Participant") participating interests in its Pro Rata Share of the Purchaser
Interests of the Financial Institutions, its obligation to pay Conduit its
Acquisition Amounts or any other interest of such Financial Institution
hereunder. Notwithstanding any such sale by a Financial Institution of a
participating interest to a Participant, such Financial Institution's rights and
obligations under this Agreement shall remain unchanged, such Financial
Institution shall remain solely responsible for the performance of its
obligations hereunder, and Seller, Conduit and the Agent shall continue to deal
solely and directly with such Financial Institution in connection with such
Financial Institution's rights and obligations under this Agreement. Each
Financial Institution agrees that any agreement between such Financial
Institution and any such Participant in respect of such participating interest
shall not restrict such Financial Institution's right to agree to any amendment,
supplement, waiver or modification to this Agreement, except for any amendment,
supplement, waiver or modification described in Section 14.1(b)(i).

ARTICLE XIII.

LIQUIDITY FACILITY

Section 13.1 Transfer to Financial Institutions. Each Financial Institution
hereby agrees, subject to Section 13.4, that immediately upon written notice
from Conduit delivered on or prior to the Liquidity Termination Date, it shall
acquire by assignment from Conduit, without recourse or warranty, its Pro Rata
Share of one or more of the Purchaser Interests of Conduit as specified by
Conduit. Each such assignment by Conduit shall be made pro rata among all of the
Financial Institutions, except for pro rata assignments to one or more
Terminating Financial Institutions pursuant to Section 13.6. Each such Financial
Institution shall, no later than 1:00 p.m. (Chicago time) on the date of such
assignment, pay in immediately available funds (unless another form of payment
is otherwise agreed between Conduit and any Financial Institution) to the Agent
at an account designated by the Agent, for the benefit of Conduit, its
Acquisition Amount. Unless a Financial Institution has notified the Agent that
it does not intend to pay its Acquisition Amount, the Agent may assume that such
payment has been made and may, but shall not be obligated to, make the amount of
such payment available to Conduit in reliance upon such assumption. Conduit
hereby sells and assigns to the Agent for the ratable benefit of the Financial
Institutions, and the Agent hereby purchases and assumes from Conduit, effective
upon the receipt by Conduit of the Conduit Transfer Price, the Purchaser
Interests of Conduit which are the subject of any transfer pursuant to this
Article XIII.

Section 13.2 Transfer Price Reduction Yield. If the Adjusted Funded Amount is
included in the calculation of the Conduit Transfer Price for any Purchaser
Interest, each Financial Institution agrees that the Agent shall pay to Conduit
the Reduction Percentage of any Yield received by the Agent with respect to such
Purchaser Interest.

Section 13.3 Payments to Conduit. In consideration for the reduction of the
Conduit Transfer Prices by the Conduit Transfer Price Reductions, effective only
at such time as the aggregate amount of the Capital of the Purchaser Interests
of the Financial Institutions equals the Conduit Residual, each Financial
Institution hereby agrees that the Agent shall not distribute to the Financial
Institutions and shall immediately remit to Conduit any Yield, Collections or
other payments received by it to be applied pursuant to the terms hereof or
otherwise to reduce the Capital of the Purchaser Interests of the Financial
Institutions.

Section 13.4 Limitation on Commitment to Purchase from Conduit. Notwithstanding
anything to the contrary in this Agreement, no Financial Institution shall have
any obligation to purchase any Purchaser Interest from Conduit, pursuant to
Section 13.1 or otherwise, if:

(i) Conduit shall have voluntarily commenced any proceeding or filed any
petition under any bankruptcy, insolvency or similar law seeking the
dissolution, liquidation or reorganization of Conduit or taken any corporate
action for the purpose of effectuating any of the foregoing; or

(ii) involuntary proceedings or an involuntary petition shall have been
commenced or filed against Conduit by any Person under any bankruptcy,
insolvency or similar law seeking the dissolution, liquidation or reorganization
of Conduit and such proceeding or petition shall have not been dismissed.

Section 13.5 Defaulting Financial Institutions. If one or more Financial
Institutions defaults in its obligation to pay its Acquisition Amount pursuant
to Section 13.1 (each such Financial Institution shall be called a "Defaulting
Financial Institution" and the aggregate amount of such defaulted obligations
being herein called the "Conduit Transfer Price Deficit"), then upon notice from
the Agent, each Financial Institution other than the Defaulting Financial
Institutions (a "Non-Defaulting Financial Institution") shall promptly pay to
the Agent, in immediately available funds, an amount equal to the lesser of (x)
such Non-Defaulting Financial Institution's proportionate share (based upon the
relative Commitments of the Non-Defaulting Financial Institutions) of the
Conduit Transfer Price Deficit and (y) the unused portion of such Non-Defaulting
Financial Institution's Commitment. A Defaulting Financial Institution shall
forthwith upon demand pay to the Agent for the account of the Non-Defaulting
Financial Institutions all amounts paid by each Non-Defaulting Financial
Institution on behalf of such Defaulting Financial Institution, together with
interest thereon, for each day from the date a payment was made by a
Non-Defaulting Financial Institution until the date such Non-Defaulting
Financial Institution has been paid such amounts in full, at a rate per annum
equal to the Federal Funds Effective Rate plus two percent (2%). In addition,
without prejudice to any other rights that Conduit may have under applicable
law, each Defaulting Financial Institution shall pay to Conduit forthwith upon
demand, the difference between such Defaulting Financial Institution's unpaid
Acquisition Amount and the amount paid with respect thereto by the
Non-Defaulting Financial Institutions, together with interest thereon, for each
day from the date of the Agent's request for such Defaulting Financial
Institution's Acquisition Amount pursuant to Section 13.1 until the date the
requisite amount is paid to Conduit in full, at a rate per annum equal to the
Federal Funds Effective Rate plus two percent (2%).

Section 13.6 Terminating Financial Institutions.

(a) Each Financial Institution hereby agrees to deliver written notice to the
Agent not more than 30 Business Days and not less than 5 Business Days prior to
the Liquidity Termination Date indicating whether such Financial Institution
intends to renew its Commitment hereunder. If any Financial Institution fails to
deliver such notice on or prior to the date that is 5 Business Days prior to the
Liquidity Termination Date, such Financial Institution will be deemed to have
declined to renew its Commitment (each Financial Institution which has declined
or has been deemed to have declined to renew its Commitment hereunder, a
"Non-Renewing Financial Institution"). The Agent shall promptly notify Conduit
of each Non-Renewing Financial Institution and Conduit, in its sole discretion,
may (A) to the extent of Commitment Availability, declare that such Non-Renewing
Financial Institution's Commitment shall, to such extent, automatically
terminate on a date specified by Conduit on or before the Liquidity Termination
Date or (B) upon one (1) Business Days' notice to such Non-Renewing Financial
Institution assign to such Non-Renewing Financial Institution on a date
specified by Conduit its Pro Rata Share of the aggregate Purchaser Interests
then held by Conduit, subject to, and in accordance with, Section 13.1. In
addition, Conduit may, in its sole discretion, at any time (x) to the extent of
Commitment Availability, declare that any Affected Financial Institution's
Commitment shall automatically terminate on a date specified by Conduit or (y)
assign to any Affected Financial Institution on a date specified by Conduit its
Pro Rata Share of the aggregate Purchaser Interests then held by Conduit,
subject to, and in accordance with, Section 13.1 (each Affected Financial
Institution or each Non-Renewing Financial Institution is hereinafter referred
to as a "Terminating Financial Institution"). The parties hereto expressly
acknowledge that any declaration of the termination of any Commitment, any
assignment pursuant to this Section 13.6 and the order of priority of any such
termination or assignment among Terminating Financial Institutions shall be made
by Conduit in its sole and absolute discretion.

(b) Upon any assignment to a Terminating Financial Institution as provided in
this Section 13.6, any remaining Commitment of such Terminating Financial
Institution shall automatically terminate. Upon reduction to zero of the Capital
of all of the Purchaser Interests of a Terminating Financial Institution (after
application of Collections thereto pursuant to Sections 2.2 and 2.3) all rights
and obligations of such Terminating Financial Institution hereunder shall be
terminated and such Terminating Financial Institution shall no longer be a
"Financial Institution" hereunder; provided, however, that the provisions of
Article X shall continue in effect for its benefit with respect to Purchaser
Interests held by such Terminating Financial Institution prior to its
termination as a Financial Institution.

ARTICLE XIV.

MISCELLANEOUS

Section 14.1 Waivers and Amendments.

(a) No failure or delay on the part of the Agent or any Purchaser in exercising
any power, right or remedy under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
remedy preclude any other further exercise thereof or the exercise of any other
power, right or remedy. The rights and remedies herein provided shall be
cumulative and nonexclusive of any rights or remedies provided by law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.

(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this Section
14.1(b). Conduit, Seller and the Agent, at the direction of the Required
Financial Institutions, may enter into written modifications or waivers of any
provisions of this Agreement, provided, however, that no such modification or
waiver shall:

(i) without the consent of each affected Purchaser, (A) extend the Liquidity
Termination Date or the date of any payment or deposit of Collections by Seller
or the Servicer, (B) reduce the rate or extend the time of payment of Yield or
any CP Costs (or any component of Yield or CP Costs), (C) reduce any fee payable
to the Agent for the benefit of the Purchasers, (D) except pursuant to Article
XII hereof, change the amount of the Capital of any Purchaser, any Financial
Institution's Pro Rata Share (except pursuant to Sections 13.1 or 13.5) or any
Financial Institution's Commitment, (E) amend, modify or waive any provision of
the definition of Required Financial Institutions or this Section 14.1(b), (F)
consent to or permit the assignment or transfer by Seller of any of its rights
and obligations under this Agreement, (G) change the definition of "Delinquency
Ratio," "Dilution Ratio," "Dilution Reserve," "Dilution Reserve Percentage,"
"Eligible Receivable," "Loss Proxy," "Loss Proxy Ratio", "Loss Reserve
Percentage," "Loss Reserve Ratio," "Loss-to-Liquidation Ratio," "Turnover Days"
or "Yield and Servicing Reserve" or (H) amend or modify any defined term (or any
defined term used directly or indirectly in such defined term) used in clauses
(A) through (G) above in a manner that would circumvent the intention of the
restrictions set forth in such clauses; or

(ii) without the written consent of the then Agent, amend, modify or waive any
provision of this Agreement if the effect thereof is to affect the rights or
duties of such Agent.
Notwithstanding the foregoing, (i) without the consent of the Financial
Institutions, but with the consent of Seller, the Agent may amend this Agreement
solely to add additional Persons as Financial Institutions hereunder and (ii)
the Agent, the Required Financial Institutions and Conduit may enter into
amendments to modify any of the terms or provisions of Article XI, Article XII,
Section 14.13 or any other provision of this Agreement without the consent of
Seller, provided that such amendment has no negative impact upon Seller. Any
modification or waiver made in accordance with this Section 14.1 shall apply to
each of the Purchasers equally and shall be binding upon Seller, the Purchasers
and the Agent.

Section 14.2 Notices. Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication shall be effective (i) if given by telecopy, upon the receipt
thereof, (ii) if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or (iii)
if given by any other means, when received at the address specified in this
Section 14.2. Seller hereby authorizes the Agent to effect purchases and Tranche
Period and Discount Rate selections based on telephonic notices made by any
Person whom the Agent in good faith believes to be acting on behalf of Seller.
Seller agrees to deliver promptly to the Agent a written confirmation of each
telephonic notice signed by an authorized officer of Seller; provided, however,
the absence of such confirmation shall not affect the validity of such notice.
If the written confirmation differs from the action taken by the Agent, the
records of the Agent shall govern absent manifest error.

Section 14.3 Ratable Payments. If any Purchaser, whether by setoff or otherwise,
has payment made to it with respect to any portion of the Aggregate Unpaids
owing to such Purchaser (other than payments received pursuant to Section 10.2
or 10.3) in a greater proportion than that received by any other Purchaser
entitled to receive a ratable share of such Aggregate Unpaids, such Purchaser
agrees, promptly upon demand, to purchase for cash without recourse or warranty
a portion of such Aggregate Unpaids held by the other Purchasers so that after
such purchase each Purchaser will hold its ratable proportion of such Aggregate
Unpaids; provided that if all or any portion of such excess amount is thereafter
recovered from such Purchaser, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

Section 14.4 Protection of Ownership Interests of the Purchasers.

(a) Seller agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary or desirable, or that the Agent may request, to perfect,
protect or more fully evidence the Purchaser Interests, or to enable the Agent
or the Purchasers to exercise and enforce their rights and remedies hereunder.
At any time after the occurrence of an Amortization Event, the Agent may, or the
Agent may direct Seller or the Servicer to, notify the Obligors of Receivables,
at Seller's expense, of the ownership interests of the Agent for the benefit of
the Purchasers under this Agreement and may also direct that payments of all
amounts due or that become due under any or all Receivables be made directly to
the Agent or its designee. Seller or the Servicer (as applicable) shall, at any
Purchaser's request, withhold the identity of such Purchaser in any such
notification.

(b) If any Seller Party fails to perform any of its obligations hereunder, the
Agent or any Purchaser may (but shall not be required to) perform, or cause
performance of, such obligations, and the Agent's or such Purchaser's costs and
expenses incurred in connection therewith shall be payable by Seller as provided
in Section 10.3. Each Seller Party irrevocably authorizes the Agent at any time
and from time to time in the sole discretion of the Agent, and appoints the
Agent as its attorney-in-fact, to act on behalf of such Seller Party (i) to
execute (if required) on behalf of Seller as debtor and/or to file financing
statements (with or without such Seller Party's signature to the fullest extent
permitted by applicable law) necessary or desirable in the Agent's sole
discretion to perfect and to maintain the perfection and priority of the
interest of the Purchasers in the Receivables and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Receivables as a financing statement in such offices as the
Agent in its sole discretion deems necessary or desirable to perfect and to
maintain the perfection and priority of the interests of the Purchasers in the
Receivables. This appointment is coupled with an interest and is irrevocable.

Section 14.5 Confidentiality.

(a) Each Seller Party and each Purchaser shall maintain and shall cause each of
its employees and officers to maintain the confidentiality of this Agreement and
the other confidential or proprietary information with respect to the Agent and
Conduit and their respective businesses obtained by it or them in connection
with the structuring, negotiating and execution of the transactions contemplated
herein, except that such Seller Party and such Purchaser and its officers and
employees may disclose such information to such Seller Party's and such
Purchaser's external accountants and attorneys and as required by any applicable
law or order of any judicial or administrative proceeding.

(b) Anything herein to the contrary notwithstanding, each Seller Party hereby
consents to the disclosure of any nonpublic information with respect to it (i)
to the Agent, the Financial Institutions or Conduit by each other, (ii) by the
Agent or the Purchasers to any prospective or actual assignee or participant of
any of them and (iii) by the Agent to any rating agency, Commercial Paper dealer
or provider of a surety, guaranty or credit or liquidity enhancement to Conduit
or any entity organized for the purpose of purchasing, or making loans secured
by, financial assets for which Bank One acts as the administrative agent and to
any officers, directors, employees, outside accountants and attorneys of any of
the foregoing, provided each such Person is informed of the confidential nature
of such information. In addition, the Purchasers and the Agent may disclose any
such nonpublic information pursuant to any law, rule, regulation, direction,
request or order of any judicial, administrative or regulatory authority or
proceedings (whether or not having the force or effect of law).

(c) Each of the Agent and the Purchasers agrees that it will not disclose any
nonpublic information with respect to any Seller Party or Originator except as
permitted in subsection (b) hereof or in Section 8.4(b) of the Sale Agreement.

Section 14.6 Bankruptcy Petition. Seller, the Servicer, the Agent and each
Financial Institution hereby covenants and agrees that, prior to the date that
is one year and one day after the payment in full of all outstanding senior
indebtedness of Conduit, it will not institute against, or join any other Person
in instituting against, Conduit any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States.

Section 14.7 Limitation of Liability. Except with respect to any claim arising
out of the willful misconduct or gross negligence of Conduit, the Agent or any
Financial Institution, no claim may be made by any Seller Party or any other
Person against Conduit, the Agent or any Financial Institution or their
respective Affiliates, directors, officers, employees, attorneys or agents for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and each Seller Party hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.

Section 14.8 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
ILLINOIS.

Section 14.9 CONSENT TO JURISDICTION. EACH SELLER PARTY HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR
ILLINOIS STATE COURT SITTING IN CHICAGO, ILLINOIS IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH
PERSON PURSUANT TO THIS AGREEMENT AND EACH SELLER PARTY HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE AGENT OR ANY PURCHASER TO BRING PROCEEDINGS AGAINST ANY
SELLER PARTY IN THE COURTS OF ANY OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY
ANY SELLER PARTY AGAINST THE AGENT OR ANY PURCHASER OR ANY AFFILIATE OF THE
AGENT OR ANY PURCHASER INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY
ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT
EXECUTED BY SUCH SELLER PARTY PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY
IN A COURT IN CHICAGO, ILLINOIS.

Section 14.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

Section 14.11 Integration; Binding Effect; Survival of Terms.

(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Seller Party pursuant to
Article V, (ii) the indemnification and payment provisions of Article X, and
Sections 14.5 and 14.6 shall be continuing and shall survive any termination of
this Agreement.

Section 14.12 Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to "Article," "Section," "Schedule" or "Exhibit" shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

Section 14.13 Bank One Roles. Each of the Financial Institutions acknowledges
that Bank One acts, or may in the future act, (i) as administrative agent for
Conduit or any Financial Institution, (ii) as issuing and paying agent for the
Commercial Paper, (iii) to provide credit or liquidity enhancement for the
timely payment for the Commercial Paper and (iv) to provide other services from
time to time for Conduit or any Financial Institution (collectively, the "Bank
One Roles"). Without limiting the generality of this Section 14.13, each
Financial Institution hereby acknowledges and consents to any and all Bank One
Roles and agrees that in connection with any Bank One Role, Bank One may take,
or refrain from taking, any action that it, in its discretion, deems
appropriate, including, without limitation, in its role as administrative agent
for Conduit, and the giving of notice to the Agent of a mandatory purchase
pursuant to Section 13.1.

Section 14.14 Characterization.

(a) It is the intention of the parties hereto that each purchase hereunder shall
constitute and be treated as an absolute and irrevocable sale, which purchase
shall provide the applicable Purchaser with the full benefits of ownership of
the applicable Purchaser Interest. Except as specifically provided in this
Agreement, each sale of a Purchaser Interest hereunder is made without recourse
to Seller; provided, however, that (i) Seller shall be liable to each Purchaser
and the Agent for all representations, warranties, covenants and indemnities
made by Seller pursuant to the terms of this Agreement, and (ii) such sale does
not constitute and is not intended to result in an assumption by any Purchaser
or the Agent or any assignee thereof of any obligation of Seller or the
applicable Originator or any other Person arising in connection with the
Receivables, the Related Security, or the related Invoices, or any other
obligations of Seller or the applicable Originator.

(b) If, notwithstanding the intention of the parties expressed in Section
14.14(a), the sale by Seller of any Purchaser Interests hereunder shall be
characterized as a secured loan and not a sale, or such sale shall for any
reason be ineffective or unenforceable, then this Agreement shall be deemed to
constitute a security agreement under the UCC and other applicable law. For this
purpose and without being in derogation of the parties' intention that each sale
of a Purchaser Interest hereunder shall constitute a true sale thereof, Seller
hereby grants to the Agent for the benefit of the Purchasers, a duly perfected
security interest in all of Seller's right, title and interest in, to and under
the Purchaser Interests and all proceeds thereof to secure the prompt and
complete payment of a loan deemed to have been made in an amount equal to the
Aggregate Unpaids, which security interest shall be prior to all other Adverse
Claims thereto except for PACA Liens. Upon the occurrence of an Amortization
Event, the Agent and the Purchasers shall have, in addition to the rights and
remedies which they may have under this Agreement, all other rights and remedies
provided to a secured creditor under the UCC and other applicable law, which
rights and remedies shall be cumulative.

[SIGNATURE PAGES FOLLOW]



IN WITNESS WHEREOF,

the parties hereto have caused this Receivables Purchase Agreement to be
executed and delivered by their duly authorized officers as of the date hereof.



PFG Receivables Corporation

 

By:

Name:

Title:

Address for notices:

PFG Receivables Corporation

12500 West Creek Parkway

Richmond, VA 23238

Attn: Controller

Phone: (804) 484-7700

Fax: (804) 484-7701






PERFORMANCE FOOD GROUP COMPANY

 

By:

Name:

Title:





Address for notices:

Performance Food Group Company

12500 West Creek Parkway

Richmond, VA 23238

Attn: Controller

Phone: (804) 484-7700

Fax: (804) 484-7701





JUPITER SECURITIZATION CORPORATION

 

By:

Leo V. Loughead, Authorized Signatory

 

Address for notices:

Jupiter Securitization Corporation



c/o Bank One, NA (Main Office Chicago), as Agent

Suite IL1-0079, 1-19

1 Bank One Plaza

Chicago, Illinois 60670-0079

Attention: Asset Backed Finance

Fax: (312) 732-1844





BANK ONE, NA (MAIN OFFICE CHICAGO), as a Financial Institution and as Agent

 

By: ______

Leo V. Loughead, Authorized Signatory

Address for notices:

Bank One, NA (Main Office Chicago), as Agent



Suite IL1-0596, 1-21

1 Bank One Plaza

Chicago, Illinois 60670-0596

Attention: Asset Backed Finance

Fax: (312) 732-4487

EXHIBIT I

DEFINITIONS





As used in this Agreement, (a) capitalized terms used and not defined in this
Exhibit or elsewhere in this Agreement are used with the meanings attributed
thereto in the Receivables Sale Agreement (hereinafter defined), and (b) the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

"Accrual Period"

means each calendar month, provided that the initial Accrual Period hereunder
means the period from (and including) the date of the initial purchase hereunder
to (and including) the last day of the calendar month thereafter.



"Acquisition Amount"

means, on the date of any purchase from Conduit of one or more Purchaser
Interests pursuant to Section 13.1, with respect to each Financial Institution,
the lesser of (i) such Financial Institution's Pro Rata Share of the sum of (A)
the lesser of (1) the Adjusted Liquidity Price of each such Purchaser Interest
and (2) the Capital of each such Purchaser Interest and (B) all accrued and
unpaid CP Costs for each such Purchaser Interest and (ii) such Financial
Institution's unused Commitment.



"Adjusted Funded Amount"

means, in determining the Conduit Transfer Price for any Purchaser Interest, an
amount equal to the Adjusted Liquidity Price of each such Purchaser Interest.



"Adjusted Liquidity Price"

means an amount equal to:



               

PI

 

(i) DC + (ii)

 

NDR

         

1+ (0.50 x 8.0%)

                     

where:

PI = the undivided percentage interest evidenced by such Purchaser Interest.

DC = the Deemed Collections.

NDR = the Outstanding Balance of all Receivables as to which any payment, or
part thereof, has not remained unpaid for 61 days or more from the original
invoice date for such payment.

Each of the foregoing shall be determined from the most recent Monthly Report
received from the Servicer.

"Adverse Claim"

means a lien, security interest, charge or encumbrance, or other right or claim
in, of or on any Person's assets or properties in favor of any other Person,
including, without limitation, any PACA Lien.



"Affected Financial Institution"

has the meaning specified in Section 12.1(c).



"Affiliate"

means, with respect to any Person, any other Person directly or indirectly
controlling, controlled by, or under direct or indirect common control with,
such Person or any Subsidiary of such Person. A Person shall be deemed to
control another Person if the controlling Person owns 10% or more of any class
of voting securities of the controlled Person or possesses, directly or
indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.



"Agent"

has the meaning set forth in the preamble to this Agreement.



"Aggregate Capital"

means, on any date of determination, the aggregate amount of Capital of all
Purchaser Interests outstanding on such date.



"Aggregate Reduction"

has the meaning specified in Section 1.3.



"Aggregate Reserves"

means, on any date of determination, the sum of the Loss Reserve, the Dilution
Reserve and the Yield and Servicing Reserve.



"Aggregate Unpaids"

means, at any time, an amount equal to the sum of all Recourse Obligations,
Aggregate Capital and all other unpaid Recourse Obligations (whether due or
accrued) at such time.



"Agreement"

means this Receivables Purchase Agreement, as it may be amended or modified and
in effect from time to time.



"Amortization Date"

means the earliest to occur of (i) the day on which any of the conditions
precedent set forth in Section 6.2 are not satisfied, (ii) the Business Day
immediately prior to the occurrence of an Amortization Event set forth in
Section 9.1(e)(ii), (iii) the Business Day specified in a written notice from
the Agent following the occurrence of any other Amortization Event, and (iv) the
date which is 15 Business Days after the Agent's receipt of written notice from
Seller that it wishes to terminate the facility evidenced by this Agreement



"Amortization Event"

has the meaning specified in Article IX.



"Assignment Agreement"

has the meaning set forth in Section 12.1(b).



"Authorized Officer"

means, with respect to any Person, its president, corporate controller,
treasurer or chief financial officer.



"Bank One"

means Bank One, NA (Main Office Chicago) in its individual capacity and its
successors.



"Broken Funding Costs"

means for any Purchaser Interest which: (i) has its Capital reduced without
compliance by Seller with the notice requirements hereunder or (ii) does not
become subject to an Aggregate Reduction following the delivery of any Reduction
Notice or (iii) is assigned under Article XIII or terminated prior to the date
on which it was originally scheduled to end; an amount equal to the excess, if
any, of (A) the CP Costs or Yield (as applicable) that would have accrued during
the remainder of the Tranche Periods or the tranche periods for Commercial Paper
determined by the Agent to relate to such Purchaser Interest (as applicable)
subsequent to the date of such reduction, assignment or termination (or in
respect of clause (ii) above, the date such Aggregate Reduction was designated
to occur pursuant to the Reduction Notice) of the Capital of such Purchaser
Interest if such reduction, assignment or termination had not occurred or such
Reduction Notice had not been delivered, over (B) the sum of (x) to the extent
all or a portion of such Capital is allocated to another Purchaser Interest, the
amount of CP Costs or Yield actually accrued during the remainder of such period
on such Capital for the new Purchaser Interest, and (y) to the extent such
Capital is not allocated to another Purchaser Interest, the income, if any,
actually received during the remainder of such period by the holder of such
Purchaser Interest from investing the portion of such Capital not so allocated.
In the event that the amount referred to in clause (B) exceeds the amount
referred to in clause (A), the relevant Purchaser or Purchasers agree to pay to
Seller the amount of such excess. All Broken Funding Costs shall be due and
payable hereunder upon demand.



"Business Day"

means any day on which banks are not authorized or required to close in New
York, New York or Chicago, Illinois and The Depository Trust Company of New York
is open for business, and, if the applicable Business Day relates to any
computation or payment to be made with respect to the LIBO Rate, any day on
which dealings in dollar deposits are carried on in the London interbank market.



"Calculation Period"

means each fiscal month or portion thereof which elapses during the term of this
Agreement.



"Capital"

of any Purchaser Interest means, at any time, (A) the Purchase Price of such
Purchaser Interest, minus (B) the sum of the aggregate amount of Collections and
other payments received by the Agent which in each case are applied to reduce
such Capital in accordance with the terms and conditions of this Agreement;
provided that such Capital shall be restored (in accordance with Section 2.5) in
the amount of any Collections or other payments so received and applied if at
any time the distribution of such Collections or payments are rescinded,
returned or refunded for any reason.



"Change of Control"

means (a) a Change of Control (under and as defined in the Receivables Sale
Agreement) or (b) PFG ceases to own, directly or indirectly, 100% of the
outstanding shares of voting stock of Seller.



"Charged-Off Receivable"

means a Receivable: (i) as to which the Obligor thereof has taken any action, or
suffered any event to occur, of the type described in Section 9.1(e) (as if
references to Seller Party therein refer to such Obligor); (ii) as to which the
Obligor thereof, if a natural person, is deceased, (iii) which, consistent with
the applicable Credit and Collection Policy, would be written off Seller's books
as uncollectible, (iv) which has been identified by Seller as uncollectible or
(v) as to which any payment, or part thereof, remains unpaid for 120 days or
more from the original invoice date thereof.



"Collection Account"

means each concentration account, depositary account, lock-box account or
similar account in which any Collections are collected or deposited and which is
listed on Exhibit IV.



"Collection Account Agreement"

means an agreement substantially in the form of Exhibit VI among an Originator,
Seller, the Agent and a Collection Bank.



"Collection Bank"

means, at any time, any of the banks holding one or more Collection Accounts.



"Collection Notice"

means a notice, in substantially the form of Annex A to Exhibit VI, from the
Agent to a Collection Bank.



"Collections"

means, with respect to any Receivable, all cash collections and other cash
proceeds in respect of such Receivable, including, without limitation, all
yield, Finance Charges or other related amounts accruing in respect thereof and
all cash proceeds of Related Security with respect to such Receivable.



"Commercial Paper"

means promissory notes of Conduit issued by Conduit in the commercial paper
market.



"Commitment"

means, for each Financial Institution, the commitment of such Financial
Institution to purchase Purchaser Interests from (i) Seller and (ii) Conduit, in
an amount not to exceed (i) in the aggregate, the amount set forth opposite such
Financial Institution's name on Schedule A to this Agreement, as such amount may
be modified in accordance with the terms hereof (including, without limitation,
any termination of Commitments pursuant to Section 13.6 hereof) and (ii) with
respect to any individual purchase hereunder, its Pro Rata Share of the Purchase
Price therefor.



"Commitment Availability"

means at any time the positive difference (if any) between (a) an amount equal
to the aggregate amount of the Commitments at such time minus (b) the Aggregate
Capital at such time.



"Concentration Limit"

means, at any time, for any Obligor, 2.5% of the aggregate Outstanding Balance
of all Eligible Receivables, or such other amount (a "Special Concentration
Limit") for such Obligor designated by the Agent; provided that in the case of
an Obligor and any Affiliate of such Obligor, the Concentration Limit shall be
calculated as if such Obligor and such Affiliate are one Obligor; and provided,
further, that Conduit or the Required Financial Institutions may, upon not less
than three Business Days' notice to Seller, cancel any Special Concentration
Limit.



"Conduit"

has the meaning set forth in the preamble to this Agreement.



"Conduit Residual"

means the sum of the Conduit Transfer Price Reductions.



"Conduit Transfer Price"

means, with respect to the assignment by Conduit of one or more Purchaser
Interests to the Agent for the benefit of one or more of the Financial
Institutions pursuant to Section 13.1, the sum of (i) the lesser of (a) the
Capital of each such Purchaser Interest and (b) the Adjusted Funded Amount of
each such Purchaser Interest and (ii) all accrued and unpaid CP Costs for each
such Purchaser Interest.



"Conduit Transfer Price Deficit"

has the meaning set forth in Section 13.5.



"Conduit Transfer Price Reduction"

means in connection with the assignment of a Purchaser Interest by Conduit to
the Agent for the benefit of the Financial Institutions, the positive difference
(if any) between (i) the Capital of such Purchaser Interest and (ii) the
Adjusted Funded Amount for such Purchaser Interest.



"Contingent Obligation"

of a Person means any agreement, undertaking or arrangement by which such Person
assumes, guarantees, endorses, contingently agrees to purchase or provide funds
for the payment of, or otherwise becomes or is contingently liable upon, the
obligation or liability of any other Person, or agrees to maintain the net worth
or working capital or other financial condition of any other Person, or
otherwise assures any creditor of such other Person against loss, including,
without limitation, any comfort letter, operating agreement, take-or-pay
contract or application for a letter of credit.



"CP Costs"

means, for each day, the sum of (i) discount or yield accrued on Pooled
Commercial Paper on such day, plus (ii) any and all accrued commissions in
respect of placement agents and Commercial Paper dealers, and issuing and paying
agent fees incurred, in respect of such Pooled Commercial Paper for such day,
plus (iii) other costs associated with funding small or odd-lot amounts with
respect to all receivable purchase facilities which are funded by Pooled
Commercial Paper for such day, minus (iv) any accrual of income net of expenses
received on such day from investment of collections received under all
receivable purchase facilities funded substantially with Pooled Commercial
Paper, minus (v) any payment received on such day net of expenses in respect of
Broken Funding Costs related to the prepayment of any Purchaser Interest of
Conduit pursuant to the terms of any receivable purchase facilities funded
substantially with Pooled Commercial Paper. In addition to the foregoing costs,
if Seller shall request any Incremental Purchase during any period of time
determined by the Agent in its sole discretion to result in incrementally higher
CP Costs applicable to such Incremental Purchase, the Capital associated with
any such Incremental Purchase shall, during such period, be deemed to be funded
by Conduit in a special pool (which may include capital associated with other
receivable purchase facilities) for purposes of determining such additional CP
Costs applicable only to such special pool and charged each day during such
period against such Capital.



"Deemed Collections"

means the aggregate of all amounts Seller shall have been deemed to have
received as a Collection of a Receivable. Seller shall be deemed to have
received a Collection in full of a Receivable if at any time (i) the Outstanding
Balance of any such Receivable is either (x) reduced as a result of any
defective or rejected goods or services, any discount or any adjustment or
otherwise by Seller (other than cash Collections on account of the Receivables)
or (y) reduced or canceled as a result of a setoff in respect of any claim by
any Person (whether such claim arises out of the same or a related transaction
or an unrelated transaction) or (ii) any of the representations or warranties in
Article V are no longer true with respect to any Receivable.



"Default Fee"

means with respect to any amount due and payable by Seller in respect of any
Aggregate Unpaids, an amount equal to the greater of (i) $1000 and (ii) interest
on any such unpaid Aggregate Unpaids at a rate per annum equal to 2% above the
Prime Rate.



"Defaulted Receivable"

means a Receivable as to which any payment, or part thereof, remains unpaid for
91 days or more from the original invoice date thereof.



"Defaulting Financial Institution"

has the meaning set forth in Section 13.5.



"Delinquency Ratio"

means, at any time, a percentage equal to (i) the aggregate Outstanding Balance
of all Receivables that were Delinquent Receivables at such time divided by (ii)
the aggregate Outstanding Balance of all Receivables at such time.



"Delinquent Receivable"

means a Receivable as to which any payment, or part thereof, remains unpaid for
61 days or more from the original invoice date thereof.



"Dilution Horizon Ratio" means, as of any date as set forth in the most recent
Monthly Report, a ratio computed by dividing (i) the aggregate Original Balance
of all Receivables generated during the most recently ended Calculation Period
by (ii) the aggregate Outstanding Balance of total Receivables which are not
Delinquent Receivables as at the last day of the most recently ended Calculation
Period.

"Dilution Ratio" means, on any date, a percentage equal to a fraction (i) the
numerator of which is the aggregate amount of Dilutions which occurred during
the Calculation Period most recently ended prior to such date, and (ii) the
denominator of which is the aggregate Original Balance of the Receivables
generated during the full Calculation Period which ended one Calculation Periods
prior to such Calculation Period.

"Dilution Reserve" means, on any date, an amount equal to the product of (x) the
greater of (i) 6.00% and (ii) the Dilution Reserve Percentage then in effect
times (y) the sum of (i) the Aggregate Capital as of the close of business on
the immediately preceding Business Day, plus (ii) the amount of such proposed
Incremental Purchase, if any.

"Dilution Reserve Percentage

" means, on any date, the percentage equal to the following (where DRR = the
Dilution Reserve Ratio):



DRR

(1 - DRR)



"Dilution Reserve Ratio" means, as of any date, an amount calculated as follows:

DRR = {(2.0 x ADR) + [(HDR-ADR) x (HDR/ADR)]} x DHR


where:

DRR = the Dilution Reserve Ratio;

ADR = the average of the Dilution Ratios for the most recent twelve Calculation
Periods;

HDR = the highest ADR during the most recent twelve months; and

DHR = the Dilution Horizon Ratio.

The Dilution Reserve Ratio shall be calculated monthly in each Monthly Report
and such Dilution Reserve Ratio shall, absent manifest error, be effective from
the corresponding Settlement Date until the next succeeding Settlement Date.

"Dilutions"

means, at any time, the aggregate amount of reductions or cancellations
described in clause (i) of the definition of "Deemed Collections".



"Discount Rate"

means, the LIBO Rate or the Prime Rate, as applicable, with respect to each
Purchaser Interest of the Financial Institutions.



"Eligible Receivable"

means, at any time, a Receivable:



(i) the Obligor of which (a) if a natural person, is a resident of the United
States or, if a corporation or other business organization, is organized under
the laws of the United States or any political subdivision thereof and has its
chief executive office in the United States; (b) is not an Affiliate of any of
the parties hereto; and (c) unless the applicable Originator and Seller have
complied with the federal Assignment of Claims Act, is not the federal
government or a subdivision or agency thereof (provided, however, that so long
as Receivables of which the Obligor is the federal government or a subdivision
or agency thereof as to which Seller has not complied with the federal
Assignment of Claims Act do not exceed 3% of the aggregate Outstanding Balance
of all Receivables, such Receivables may be included as Eligible Receivables
hereunder),

(ii) the Obligor of which is not the Obligor of (a) any Charged-Off Receivable
or (b) any Defaulted Receivables which represent in the aggregate more than 25%
of all Receivables of such Obligor,

(iii) which is not, without duplication, a Charged-Off Receivable, a Defaulted
Receivable, or a Delinquent Receivable,

(iv) which by its terms is due and payable within 60 days of the original
billing date therefor and has not had its payment terms extended,

(v) which is an "account" within the meaning of Article 9 of the UCC of all
applicable jurisdictions,

(vi) which is denominated and payable only in United States dollars in the
United States,

(vii) which arises under an Invoice which, together with such Receivable, is in
full force and effect and constitutes the legal, valid and binding obligation of
the related Obligor enforceable against such Obligor in accordance with its
terms subject to no offset, counterclaim or other defense,

(viii) which arises under an Invoice which (a) does not require the Obligor
under such Invoice to consent to the transfer, sale or assignment of the rights
and duties of The applicable Originator or any of its assignees under such
Invoice and (b) is not subject to a confidentiality provision that purports to
restrict the ability of any Purchaser to exercise its rights under this
Agreement, including, without limitation, its right to review the applicable
Invoice,

(ix) which represents an obligation to pay a specified sum of money, contingent
only upon the sale of goods or the provision of services by the applicable
Originator,

(x) which, together with the Invoice related thereto, does not contravene any
law, rule or regulation applicable thereto (including, without limitation, any
law, rule and regulation relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no part of the Invoice related thereto is in
violation of any such law, rule or regulation,

(xi) which satisfies all applicable requirements of the applicable Originator's
Credit and Collection Policy,

(xii) which was generated in the ordinary course of the applicable Originator's
business,

(xiii) which arises solely from the sale of goods or the provision of services
to the related Obligor by an Originator, and not by any other person or entity
(in whole or in part),

(xiv) as to which the Agent has not notified Seller that the Agent has
determined that such Receivable or class of Receivables is not acceptable as an
Eligible Receivable, including, without limitation, because such Receivable
arises under an Invoice that is not reasonably acceptable to the Agent,

(xv) which is not subject to any right of rescission, set-off, counterclaim, any
other defense (including defenses arising out of violations of usury laws) of
the applicable Obligor against the applicable Originator or any other Adverse
Claim (except for a PACA Lien), and the Obligor thereon holds no right as
against the applicable Originator to cause the applicable Originator to
repurchase the goods or merchandise the sale of which shall have given rise to
such Receivable (except with respect to sale discounts effected pursuant to the
Invoice, or defective goods returned in accordance with the terms of the
Invoice),

(xvi) as to which the applicable Originator has satisfied and fully performed
all obligations on its part with respect to such Receivable required to be
fulfilled by it, and no further action is required to be performed by any Person
with respect thereto other than payment thereon by the applicable Obligor, and

(xvii) all right, title and interest to and in which has been validly sold by
the applicable Originator to the Seller under the Receivables Sale Agreement,
and Seller has good and marketable title thereto free and clear of any Adverse
Claim (except as created hereunder).

"ERISA"

means the Employee Retirement Income Security Act of 1974, as amended from time
to time.



"Estimated PACA Payables"

means, for any Calculation Period, the amount determined pursuant to the
following formula:



           

PS

   

x CR

 

TS

               

where:

PS = the aggregate sales of produce by the Originators (excluding, in the case
of PFG, any division other than its Florida food service division) during the
Calculation Period then most recently ended;

TS = the aggregate total sales by the Originators (excluding, in the case of
PFG, any division other than its Florida food service division) during the
Calculation Period then most recently ended; and

CR = Receivables as to which no payment, or part thereof, remains unpaid for 61
days or more from the original invoice date thereof.

"Facility Termination Date"

means the earlier of (i) the Liquidity Termination Date and (ii) the
Amortization Date.



"Federal Bankruptcy Code"

means Title 11 of the United States Code entitled "Bankruptcy," as amended and
any successor statute thereto.



"Federal Funds Effective Rate"

means, for any period, a fluctuating interest rate per annum for each day during
such period equal to (a) the weighted average of the rates on overnight federal
funds transactions with members of the Federal Reserve System arranged by
federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the preceding Business Day) by the Federal Reserve Bank of New
York in the Composite Closing Quotations for U.S. Government Securities; or (b)
if such rate is not so published for any day which is a Business Day, the
average of the quotations at approximately 10:30 a.m. (Chicago time) for such
day on such transactions received by the Agent from three federal funds brokers
of recognized standing selected by it.



"Fee Letter"

means that certain letter agreement dated as of the date hereof among Seller,
PFG and the Agent, as it may be amended or modified and in effect from time to
time.



"Finance Charges"

means, with respect to an Invoice, any finance, interest, late payment charges
or similar charges owing by an Obligor pursuant to such Invoice.



"Financial Institutions"

has the meaning set forth in the preamble in this Agreement.



"Funding Agreement"

means this Agreement and any agreement or instrument executed by any Funding
Source with or for the benefit of Conduit.



"Funding Source"

means (i) any Financial Institution or (ii) any insurance company, bank or other
funding entity providing liquidity, credit enhancement or back-up purchase
support or facilities to Conduit.



"GAAP"

means generally accepted accounting principles in effect in the United States of
America as of the date of this Agreement.



"Incremental Purchase"

means a purchase of one or more Purchaser Interests which increases the total
outstanding Aggregate Capital hereunder.



"Indebtedness"

of a Person means such Person's (i) obligations for borrowed money, (ii)
obligations representing the deferred purchase price of property or services
(other than accounts payable arising in the ordinary course of such Person's
business payable on terms customary in the trade), (iii) obligations, whether or
not assumed, secured by liens or payable out of the proceeds or production from
property now or hereafter owned or acquired by such Person, (iv) obligations
which are evidenced by notes, acceptances, or other instruments, (v) capitalized
lease obligations, (vi) net liabilities under interest rate swap, exchange or
cap agreements, (vii) Contingent Obligations and (viii) liabilities in respect
of unfunded vested benefits under plans covered by Title IV of ERISA.



"Independent Director"

shall mean a member of the Board of Directors of Seller who is not at such time,
and has not been at any time during the preceding five (5) years, (A) a
director, officer, employee or affiliate of any Seller Party, any Originator, or
any of their respective Subsidiaries or Affiliates, or (B) the beneficial owner
(at the time of such individual's appointment as an Independent Director or at
any time thereafter while serving as an Independent Director) of any of the
outstanding common shares of any Seller Party, any Originator, or any of their
respective Subsidiaries or Affiliates, having general voting rights.



"LIBO Rate"

means the rate per annum equal to the sum of (i) (a) the applicable British
Bankers' Association Interest Settlement Rate for deposits in U.S. dollars
appearing on Reuters Screen FRBD as of 11:00 a.m. (London time) two Business
Days prior to the first day of the relevant Tranche Period, and having a
maturity equal to such Tranche Period, provided that, (i) if Reuters Screen FRBD
is not available to the Agent for any reason, the applicable LIBO Rate for the
relevant Tranche Period shall instead be the applicable British Bankers'
Association Interest Settlement Rate for deposits in U.S. dollars as reported by
any other generally recognized financial information service as of 11:00 a.m.
(London time) two Business Days prior to the first day of such Tranche Period,
and having a maturity equal to such Tranche Period, and (ii) if no such British
Bankers' Association Interest Settlement Rate is available to the Agent, the
applicable LIBO Rate for the relevant Tranche Period shall instead be the rate
determined by the Agent to be the rate at which Bank One offers to place
deposits in U.S. dollars with first-class banks in the London interbank market
at approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Tranche Period, in the approximate amount to be funded at the LIBO
Rate and having a maturity equal to such Tranche Period, divided by (b) one
minus the maximum aggregate reserve requirement (including all basic,
supplemental, marginal or other reserves) which is imposed against the Agent in
respect of Eurocurrency liabilities, as defined in Regulation D of the Board of
Governors of the Federal Reserve System as in effect from time to time
(expressed as a decimal), applicable to such Tranche Period plus (ii) 0.75% per
annum. The LIBO Rate shall be rounded, if necessary, to the next higher 1/16 of
1%.



"Liquidity Termination Date"

means July 2, 2002.



"Lock-Box"

means each locked postal box with respect to which a bank who has executed a
Collection Account Agreement has been granted exclusive access for the purpose
of retrieving and processing payments made on the Receivables and which is
listed on Exhibit IV.



"Loss Horizon Ratio" means, for any day, a fraction (calculated as a percentage)
computed by dividing (i) the aggregate Original Balance of all Receivables
generated during the two most recently ended Calculation Periods by (ii) the
aggregate Outstanding Balance of total Receivables which are not Delinquent
Receivables as at the last day of the most recently ended Calculation Period.

"Loss Proxy"

means Receivables remaining unpaid for 91 days or more, but not more than 120
days.



"Loss Proxy Ratio"

means, as at the last day of any calendar month, a percentage equal to (i)
aggregate amount of Receivables in the Loss Proxy, as of such day, divided by
(ii) the aggregate Original Balance of all Receivables generated during the full
Calculation Period which ended three Calculation Periods prior to such
Calculation Date.



"Loss Reserve" means, on any date, an amount equal to the product of (x) the
greater of (i) 8.0% and (ii) the Loss Reserve Percentage then in effect and (y)
the Aggregate Capital as of the close of business on the immediately preceding
Business Day, plus such proposed Incremental Purchase, if any.

"Loss Reserve Percentage" means, on any date, the percentage equal to the
following (where LRR = the Loss Reserve Ratio):

LRR

(1 - LRR)



"Loss Reserve Ratio" means, as of any date, an amount calculated as follows:

LRR = 2.0 x LPR x LHR

where:

LRR = the Loss Reserve Ratio;

LPR = the highest average of the Loss Proxy Ratio for any three consecutive
Calculation Periods during the most recent twelve months; and

LHR = the Loss Horizon Ratio.

The Loss Reserve Ratio shall be calculated monthly in each Monthly Report and
such Loss Reserve Ratio shall, absent manifest error, be effective from the
corresponding Settlement Date until the next succeeding Settlement Date.

"Loss-to-Liquidation Ratio"

means a percentage equal to (x) the sum of (i) aggregate Receivables in Loss
Proxy as of the end of the most recently ended Calculation Period, plus (ii)
aggregate Charged-Off Receivables during the full Calculation Period ended prior
to such Calculation Date, without giving effect to clause (v) in the Charged-Off
Receivable definition, divided by (y) the aggregate Collections during the most
recent Calculation Period, prior to such calculation date.



"Material Adverse Effect"

means a material adverse effect on (i) the financial condition or operations of
either of the Seller Party and its Subsidiaries, taken as a whole, (ii) the
ability of any Seller Party to perform its obligations under the Transaction
Documents to which it is a party or the Performance Guarantor to perform its
obligations under the Undertaking, (iii) the legality, validity or
enforceability of this Agreement or any other Transaction Document, (iv) any
Purchaser's interest in the Receivables generally or in any significant portion
of the Receivables, the Related Security or the Collections with respect
thereto, or (v) the collectibility of the Receivables generally or of any
material portion of the Receivables.



"Material Originator"

means any Originator that generates more than 10% of the Receivables (a) as of
the Initial Cutoff Date, or (b) in any period of 12 consecutive months ending
after the Initial Cutoff Date.



"Monthly Report"

means a report, in substantially the form of Exhibit VIII hereto (appropriately
completed), furnished by the Servicer to the Agent pursuant to Section 8.5.



"Monthly Reporting Date"

means the 20th day of each month hereafter or if any such date is not a Business
Day, the next succeeding Business Day thereafter.



"Net Receivables Balance"

means, at any time, the aggregate Outstanding Balance of all Eligible
Receivables at such time reduced by (i) the aggregate amount by which the
Outstanding Balance of all Eligible Receivables of each Obligor and its
Affiliates exceeds the Concentration Limit for such Obligor, and (ii) the
Estimated PACA Payables.



"Non-Defaulting Financial Institution"

has the meaning set forth in Section 13.5.



"Non-Renewing Financial Institution"

has the meaning set forth in Section 13.6(a).



"Obligor"

means a Person obligated to make payments pursuant to an Invoice.



"Originator"

has the meaning specified in the Receivables Sale Agreement.



"Outstanding Balance"

of any Receivable at any time means the then outstanding principal balance
thereof less the amount of any applicable Deposit.



"Participant"

has the meaning set forth in Section 12.2.



"Performance Guarantor"

has the meaning specified in the Receivables Sale Agreement.



"Person"

means an individual, partnership, corporation (including a business trust),
limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.



"PFG Credit Agreement"

means that certain credit agreement dated as of March 5, 1999, by and among PFG,
the lenders from time to time party thereto, and First Union National Bank, as
administrative agent, as amended, restated or replaced from time to time.



"Pooled Commercial Paper"

means Commercial Paper notes of Conduit subject to any particular pooling
arrangement by Conduit, but excluding Commercial Paper issued by Conduit for a
tenor and in an amount specifically requested by any Person in connection with
any agreement effected by Conduit.



"Potential Amortization Event"

means an event which, with the passage of time or the giving of notice, or both,
would constitute an Amortization Event.



"Prime Rate"

means a rate per annum equal to the prime rate of interest announced from time
to time by Bank One or its parent (which is not necessarily the lowest rate
charged to any customer), changing when and as said prime rate changes



"Pro Rata Share"

means, for each Financial Institution, a percentage equal to (i) the Commitment
of such Financial Institution, divided by (ii) the aggregate amount of all
Commitments of all Financial Institutions hereunder, adjusted as necessary to
give effect to the application of the terms of Sections 13.5 or 13.6.



"Proposed Reduction Date"

has the meaning set forth in Section 1.3.



"Purchase Limit"

means $90,000,000.



"Purchase Notice"

has the meaning set forth in Section 1.2.



"Purchase Price"

means, with respect to any Incremental Purchase of a Purchaser Interest, the
amount paid to Seller for such Purchaser Interest which shall not exceed the
least of (i) the amount requested by Seller in the applicable Purchase Notice,
(ii) the unused portion of the Purchase Limit on the applicable purchase date
and (iii) the excess, if any, of the Net Receivables Balance (less the Aggregate
Reserves) on the applicable purchase date over the aggregate outstanding amount
of Aggregate Capital determined as of the date of the most recent Monthly
Report, taking into account such proposed Incremental Purchase.



"Purchasers"

means Conduit and each Financial Institution.



"Purchaser Interest"

means, at any time, an undivided percentage ownership interest (computed as set
forth below) associated with a designated amount of Capital, selected pursuant
to the terms and conditions hereof in (i) each Receivable arising prior to the
time of the most recent computation or recomputation of such undivided interest,
(ii) all Related Security with respect to each such Receivable, and (iii) all
Collections with respect to, and other proceeds of, each such Receivable. Each
such undivided percentage interest shall equal:



C + AR

NRB

where:

C = the Capital of such Purchaser Interest.

AR = the Aggregate Reserves.

NRB = the Net Receivables Balance.

Such undivided percentage ownership interest shall be initially computed on its
date of purchase. Thereafter, until the Amortization Date, each Purchaser
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to the Amortization Date. The variable percentage represented by any
Purchaser Interest as computed (or deemed recomputed) as of the close of the
business day immediately preceding the Amortization Date shall remain constant
at all times thereafter.

"Purchasing Financial Institution"

has the meaning set forth in Section 12.1(b).



"Receivable"

means any "Receivable" under and as defined in the Receivables Sale Agreement in
which Seller now has or hereafter acquires any right.



"Receivables Sale Agreement"

means that certain Receivables Sale Agreement, dated as of July 3, 2001, among
Originators, Performance Guarantor and Seller, as the same may be amended,
restated or otherwise modified from time to time.



"Records"

means, with respect to any Receivable, all Invoices and other documents, books,
records and other information (including, without limitation, computer programs,
tapes, disks, punch cards, data processing software and related property and
rights) relating to such Receivable, any Related Security therefor and the
related Obligor.



"Recourse Obligations"

shall have the meaning set forth in Section 2.1.



"Reduction Notice"

has the meaning set forth in Section 1.3.



"Reduction Percentage"

means, for any Purchaser Interest acquired by the Financial Institutions from
Conduit for less than the Capital of such Purchaser Interest, a percentage equal
to a fraction the numerator of which is the Conduit Transfer Price Reduction for
such Purchaser Interest and the denominator of which is the Capital of such
Purchaser Interest.



"Regulatory Change"

has the meaning set forth in Section 10.2(a).



"Reinvestment"

has the meaning set forth in Section 2.2.



"Related Security"

means, with respect to any Receivable, all of the Seller's right, title and
interest in and to (a) the "Related Security" (under and as defined in the
Receivables Sale Agreement), (b) the Receivables Sale Agreement (including,
without limitation, the Undertaking included therein), and (c) all proceeds of
any of the foregoing.



"Required Financial Institutions"

means, at any time, Financial Institutions with Commitments in excess of 66-2/3%
of the Purchase Limit.



"Required Notice Period"

means the number of days required notice set forth below applicable to the
Aggregate Reduction indicated below:



Amount of
Aggregate Reduction

Required Notice Period

< or = $50,000,000

two (2) Business Days

> $50,000,000 but
< or = $90,000,000

three (3) Business Days

"Restricted Junior Payment"

means (i) any dividend or other distribution, direct or indirect, on account of
any shares of any class of capital stock of Seller now or hereafter outstanding,
except a dividend payable solely in shares of that class of stock or in any
junior class of stock of Seller, (ii) any redemption, retirement, sinking fund
or similar payment, purchase or other acquisition for value, direct or indirect,
of any shares of any class of capital stock of Seller now or hereafter
outstanding, (iii) any payment or prepayment of principal of, premium, if any,
or interest, fees or other charges on or with respect to, and any redemption,
purchase, retirement, defeasance, sinking fund or similar payment and any claim
for rescission with respect to the Subordinated Loans (as defined in the
Receivables Sale Agreement), (iv) any payment made to redeem, purchase,
repurchase or retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire shares of any class of capital stock of
Seller now or hereafter outstanding, and (v) any payment of management fees by
Seller (except for reasonable management fees to PFG or its Affiliates in
reimbursement of actual management services performed).



"Seller"

has the meaning set forth in the preamble to this Agreement.



"Seller Party"

means (i) Seller or (ii) PFG (at any time while PFG is acting as the Servicer or
the Performance Guarantor).



"Servicer"

means at any time the Person (which may be the Agent) then authorized pursuant
to Article VIII to service, administer and collect Receivables.



"Servicing Fee"

has the meaning set forth in Section 8.6.



"Settlement Date"

means (A) the second Business Day after each Monthly Reporting Date, and (B) the
last day of the relevant Tranche Period in respect of each Purchaser Interest of
the Financial Institutions.



"Settlement Period"

means (A) in respect of each Purchaser Interest of Conduit, the immediately
preceding Accrual Period, and (B) in respect of each Purchaser Interest of the
Financial Institutions, the entire Tranche Period of such Purchaser Interest.



"Subsidiary"

of a Person means (i) any corporation more than 50% of the outstanding
securities having ordinary voting power of which shall at the time be owned or
controlled, directly or indirectly, by such Person or by one or more of its
Subsidiaries or by such Person and one or more of its Subsidiaries, or (ii) any
partnership, association, limited liability company, joint venture or similar
business organization more than 50% of the ownership interests having ordinary
voting power of which shall at the time be so owned or controlled. Unless
otherwise expressly provided, all references herein to a "Subsidiary" shall mean
a Subsidiary of Seller.



"Termination Date"

has the meaning set forth in Section 2.2.



"Termination Percentage"

has the meaning set forth in Section 2.2.



"Terminating Financial Institution"

has the meaning set forth in Section 13.6(a).



"Terminating Tranche"

has the meaning set forth in Section 4.3(b).



"Tranche Period"

means, with respect to any Purchaser Interest held by a Financial Institution:



(a) if Yield for such Purchaser Interest is calculated on the basis of the LIBO
Rate, a period of one, two or three months, or such other period as may be
mutually agreeable to the Agent and Seller, commencing on a Business Day
selected by Seller or the Agent pursuant to this Agreement. Such Tranche Period
shall end on the day in the applicable succeeding calendar month which
corresponds numerically to the beginning day of such Tranche Period, provided,
however, that if there is no such numerically corresponding day in such
succeeding month, such Tranche Period shall end on the last Business Day of such
succeeding month; or

(b) if Yield for such Purchaser Interest is calculated on the basis of the Prime
Rate, a period commencing on a Business Day selected by Seller, provided no such
period shall exceed one month.

If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the LIBO Rate, if such next
succeeding Business Day falls in a new month, such Tranche Period shall end on
the immediately preceding Business Day. In the case of any Tranche Period for
any Purchaser Interest which commences before the Amortization Date and would
otherwise end on a date occurring after the Amortization Date, such Tranche
Period shall end on the Amortization Date. The duration of each Tranche Period
which commences after the Amortization Date shall be of such duration as
selected by the Agent.

"Transaction Documents"

means, collectively, this Agreement, each Purchase Notice, the Receivables Sale
Agreement, each Collection Account Agreement, the Fee Letter, the Subordinated
Note (as defined in the Receivables Sale Agreement) and all other instruments,
documents and agreements executed and delivered in connection herewith.



"Turnover Days"

means a percentage equal to (x) aggregate Receivables which are not Delinquent
Receivables, divided by (y) the sales for the two most recently ended
Calculation Periods prior to such Calculation Date, multiplied by (z) 61 days.



"UCC"

means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.



"Undertaking"

has the meaning specified in the Receivables Sale Agreement.



"Yield"

means for each respective Tranche Period relating to Purchaser Interests of the
Financial Institutions, an amount equal to the product of the applicable
Discount Rate for each Purchaser Interest multiplied by the Capital of such
Purchaser Interest for each day elapsed during such Tranche Period, annualized
on a 360 day basis.



"Yield and Servicing Reserve" means, on any date, an amount equal to 2%
multiplied by Aggregate Capital as of the close of business of the Servicer on
such date.

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of
Illinois, and not specifically defined herein, are used herein as defined in
such Article 9.